EXECUTION VERSION


WINGSTOP FUNDING LLC
WINGSTOP GUARANTOR LLC
WINGSTOP FRANCHISING LLC



$320,000,000 SERIES 2018-1 4.970% FIXED RATE SENIOR SECURED NOTES, CLASS A-2


PURCHASE AGREEMENT
November 6, 2018


BARCLAYS CAPITAL INC.,
745 Seventh Avenue, 5th Floor
New York, New York 10019
Ladies and Gentlemen:
Wingstop Funding LLC, a Delaware limited liability company (the “Issuer”),
proposes, upon the terms and conditions set forth in this agreement (as the same
may be amended or otherwise modified from time to time, this “Agreement”), to
issue and sell to Barclays Capital Inc. (the “Initial Purchaser”), $320,000,000
aggregate principal amount of the Series 2018-1 4.970% Fixed Rate Senior Secured
Notes, Class A-2 (the “Class A-2 Notes”). The Class A-2 Notes (i) will have
terms and provisions that are summarized in the Pricing Disclosure Package (as
defined below) and (ii) are to be issued pursuant to a Base Indenture (the “Base
Indenture”) and a series supplement thereto (the “Series 2018-1 Supplement” and,
together with the Base Indenture, the “Indenture”), each to be dated as of
November 14, 2018 (the “Closing Date”) and entered into between the Issuer and
Citibank, N.A., a national banking association, as the trustee (in such
capacity, the “Trustee”) and the securities intermediary thereunder. The
Issuer’s obligations under the Class A-2 Notes, including the due and punctual
payment of interest on the Class A-2 Notes, will be jointly and severally
irrevocably and unconditionally guaranteed (the “Guarantees”) by Wingstop
Guarantor LLC, a Delaware limited liability company (“Funding Holdco”) and
Wingstop Franchising LLC, a Delaware limited liability company (“Wingstop
Franchisor” and, together with Funding Holdco, the “Guarantors”, and each a
“Guarantor” and, together with the Issuer, the “Securitization Entities”),
pursuant to a Guarantee and Collateral Agreement, to be dated on or about the
Closing Date, among each Guarantor and the Trustee (the “Guarantee and
Collateral Agreement”). As used herein, the term “Class A-2 Notes” shall include
the Guarantees, unless the context otherwise requires. On or prior to the
Closing Date, assets comprising a portion of the Collateral (as defined below)
will be directly and indirectly contributed to the Securitization Entities
(collectively, the “Contribution Transactions”) pursuant to the Contribution
Agreements as described in the Pricing Disclosure Package and the Offering
Memorandum (as defined below). This Agreement is to confirm the agreement
concerning the purchase of the Class A-2 Notes from the Issuer by the Initial
Purchaser.
On or prior to the Closing Date, (i) the Securitization Entities, Wingstop
Restaurants, Inc., a Texas corporation, as manager (in such capacity, the
“Manager”), and the Trustee will enter into a Management Agreement pursuant to
which the Manager will manage the assets and business of the Securitization
Entities (the “Management Agreement”), (ii) the Securitization Entities, the
Manager, Midland Loan Services, a division of PNC Bank, National Association, as
servicer (the “Servicer”), and the Trustee will enter into a Servicing
Agreement, pursuant to which the Servicer will service and administer the Class
A-2 Notes and


133065375

--------------------------------------------------------------------------------





the Collateral (the “Servicing Agreement”), (iii) the Securitization Entities,
the Manager, the Servicer, FTI Consulting, Inc., a Maryland corporation, as
back-up manager (the “Back-Up Manager”), and the Trustee will enter into a
Back-Up Management and Consulting Agreement (the “Back-Up Management Agreement”)
pursuant to which the Back-Up Manager will provide certain consulting and
back-up management services to the Securitization Entities, the Servicer and the
Trustee and (iv) the Guarantors and the Trustee will enter into the Guarantee
and Collateral Agreement for the benefit of the Secured Parties. For purposes of
this Agreement (i) “Parent” shall mean Wingstop Inc., a Delaware corporation
that is the indirect owner of the Manager and the Securitization Entities, and
(ii) “Wingstop Parties” shall mean, collectively, Parent, the Manager and the
Securitization Entities.
For purposes of this Agreement, capitalized terms used but not defined herein
shall have the meanings given to such terms or incorporated by reference in the
“Certain Definitions” section of the Pricing Disclosure Package (as defined
below).
1.    Purchase and Resale of the Class A-2 Notes. The Class A-2 Notes will be
offered and sold to the Initial Purchaser without registration under the United
States Securities Act of 1933, as amended (the “Securities Act”), in reliance on
an exemption pursuant to Section 4(a)(2) under the Securities Act. The Issuer,
the Manager and the Guarantors have prepared (i) a preliminary offering
memorandum, dated October 29, 2018 (as supplemented and amended as of the
Applicable Time (as defined below), the “Preliminary Offering Memorandum”), (ii)
a pricing term sheet substantially in the form attached hereto as Schedule II
(the “Pricing Term Sheet”) setting forth the terms of the Class A-2 Notes
omitted from the Preliminary Offering Memorandum and certain other information,
(iii) the final investor presentation, dated November 2018 (as supplemented and
amended as of the Applicable Time, the “Investor Presentation”), and (iv) a
final offering memorandum, dated on or about November 6, 2018 (the “Offering
Memorandum”), setting forth information regarding the Issuer, the Guarantors,
the Manager, Parent, the Class A-2 Notes and the Guarantees. The Preliminary
Offering Memorandum, as supplemented and amended as of the Applicable Time,
together with the Pricing Term Sheet, the Investor Presentation and the
Supplementary Materials (as defined below), are collectively referred to as the
“Pricing Disclosure Package”. The Issuer, the Manager and the Guarantors hereby
confirm that they have authorized the use of the Pricing Disclosure Package and
the Offering Memorandum in connection with the offering and resale of the Class
A-2 Notes by the Initial Purchaser. “Applicable Time” means 3:45 p.m. (New York
City time) on the date of this Agreement. Any reference to the Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Offering Memorandum
shall be deemed to refer to and include the Manager’s most recent Annual Report
on Form 10-K and Quarterly Report on Form 10-Q and all subsequent documents
filed (not furnished, unless such furnished document is expressly incorporated
by reference therein in the Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Offering Memorandum, as the case may be) with the
United States Securities and Exchange Commission (the “Commission”) pursuant to
Section 13(a), 13(c) or 15(d) of the United States Securities Exchange Act of
1934, as amended (the “Exchange Act”), from such Form 10-Q but on or prior to
the date of the Preliminary Offering Memorandum, the Pricing Disclosure Package
or the Offering Memorandum, as the case may be. Any reference to the Preliminary
Offering Memorandum, Pricing Disclosure Package or the Offering Memorandum, as
the case may be, as amended or supplemented, as of any specified date, shall be
deemed to include any documents filed (not furnished, unless such furnished
document is expressly incorporated by reference in the Preliminary Offering
Memorandum, the Pricing Disclosure Package or the Offering Memorandum, as the
case may be) with the Commission pursuant to Section 13(a), 13(c) or 15(d) of
the Exchange Act after the date of the Preliminary Offering Memorandum, Pricing
Disclosure Package or the Offering Memorandum, as the case may be, and prior to
such specified date. All documents filed under the Exchange Act and so deemed to
be included in the Preliminary Offering Memorandum, Pricing Disclosure Package
or the Offering Memorandum, as the case may be, or any amendment or supplement
thereto are hereinafter called the “Exchange Act Reports”.


2





--------------------------------------------------------------------------------





Any reference to documents “included” in another document shall also be deemed
to refer to any documents incorporated by reference therein, other than with
respect to documents “included” or incorporated by reference into any Exchange
Act Reports and unless the context otherwise dictates.
It is understood and acknowledged that upon original issuance thereof, and until
such time as the same is no longer required under the applicable requirements of
the Securities Act, the Class A-2 Notes (and all securities issued in exchange
therefor or in substitution thereof) will bear the legends set forth in Section
4.4 of the Series 2018-1 Supplement.
You have advised the Issuer that the Initial Purchaser will offer and resell
(the “Exempt Resales”) the Class A-2 Notes purchased by the Initial Purchaser
hereunder on the terms set forth in each of the Pricing Disclosure Package and
the Offering Memorandum, as amended or supplemented, solely to (a) any
individual, corporation (including a business trust), partnership, limited
liability partnership, limited liability company, joint venture, association,
joint stock company, trust (including any beneficiary thereof), unincorporated
association or government or any agency or political subdivision thereof
(collectively, a “Person”) whom it reasonably believes to be a “qualified
institutional buyer” (“QIB”) within the meaning of Rule 144A under the
Securities Act (“Rule 144A”) in transactions exempt from the registration
requirements of the Securities Act, (b) outside of the United States to Persons
who are not U.S. Persons as defined in Regulation S under the Securities Act
(“Regulation S”) (such Persons, “Non-U.S. Persons”) in offshore transactions in
reliance on Regulation S or (c) either the Issuer or an Affiliate of the Issuer,
and, in the case of clauses (a) and (b), who are not Competitors (as such term
is defined in the Offering Memorandum). As used in the preceding sentence, the
terms “offshore transaction” and “United States” have the meanings assigned to
them in Regulation S. Those Persons specified in clauses (a), (b) and (c) above
are referred to herein as “Eligible Purchasers”.
2.    Representations, Warranties and Agreements of the Issuer, the Guarantors,
Parent, and the Manager. The Issuer, the Guarantors, Parent and the Manager
jointly and severally, represent, warrant and agree, on and as of the date
hereof and the Closing Date (except as otherwise specified herein), as follows:
(a)    When the Class A-2 Notes and Guarantees are issued and delivered pursuant
to this Agreement, such Class A-2 Notes and Guarantees will not be of the same
class (within the meaning of Rule 144A) as securities of the Issuer or the
Guarantors that are listed on a national securities exchange registered under
Section 6 of the Exchange Act, or that are quoted in a United States automated
inter-dealer quotation system.
(b)    None of the Issuer, the Guarantors or the Manager is, and after giving
effect to the offer and sale of the Class A-2 Notes and the application of the
proceeds therefrom as described under “Use of Proceeds” in each of the Pricing
Disclosure Package and the Offering Memorandum will be, an “investment company”
under the Investment Company Act of 1940, as amended (the “Investment Company
Act”) within the meaning of Section 3(a)(1) thereunder.
(c)    The Issuer does not constitute a “covered fund” for purposes of Section
619 of the Dodd-Frank Wall Street Reform and Consumer Protection Act, otherwise
known as the “Volcker Rule.”
(d)    Assuming that the representations and warranties of the Initial Purchaser
in Section 3 hereof are true, the purchase and resale of the Class A-2 Notes
pursuant hereto (including pursuant to the Exempt Resales) is exempt from the
registration requirements of the Securities Act. No form of general solicitation
or general advertising within the meaning of Regulation D under the Securities
Act (including, but not limited to, advertisements, articles, notices or other
communications published in any newspaper,


3





--------------------------------------------------------------------------------





magazine or similar medium or broadcast over television or radio, or any seminar
or meeting whose attendees have been invited by any general solicitation or
general advertising) (a “General Solicitation”) was used by the Issuer, the
Guarantors, the Manager, any of their respective affiliates or any of their
respective representatives (other than the Initial Purchaser and its affiliates
and their respective representatives, as to whom the Issuer, the Guarantors and
the Manager make no representation) in connection with the offer and sale of the
Class A-2 Notes.
(e)    No directed selling efforts within the meaning of Rule 902 under the
Securities Act were used by the Issuer, the Guarantors, the Manager, any of
their respective affiliates or any of their respective representatives (other
than the Initial Purchaser and its affiliates and their respective
representatives, as to whom the Issuer, the Guarantors and the Manager make no
representation) with respect to Class A-2 Notes sold outside the United States
to Persons who are Non-U.S. Persons, and the Issuer, the Guarantors, the
Manager, any of their respective affiliates and any person acting on its or
their behalf (other than the Initial Purchaser and its affiliates and their
respective representatives, as to whom the Issuer, the Guarantors and the
Manager make no representation) has complied with the “offering restrictions”
required by Rule 902 under the Securities Act.
(f)    Each of the Preliminary Offering Memorandum, the Pricing Disclosure
Package and the Offering Memorandum, each as of its respective date, contains or
incorporates by reference all the information specified in, and meeting the
requirements of, Rule 144A(d)(4) under the Securities Act.
(g)    The Preliminary Offering Memorandum, the Pricing Disclosure Package and
the Offering Memorandum have been prepared by the Issuer, the Guarantors and the
Manager for use by the Initial Purchaser in connection with the Exempt Resales.
No order or decree preventing the use of the Preliminary Offering Memorandum,
the Pricing Disclosure Package or the Offering Memorandum, or any order
asserting that the transactions contemplated by this Agreement are subject to
the registration requirements of the Securities Act has been issued, and no
proceeding for that purpose has commenced or is pending or, to the knowledge of
the Issuer, the Guarantors or the Manager, has been overtly threatened.
(h)    The Preliminary Offering Memorandum did not, as of its date, and the
Pricing Disclosure Package did not, as of the Applicable Time, and will not, as
of the Closing Date, contain an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made therein, in
the light of the circumstances under which they were made, not misleading;
provided that no representation or warranty is made as to information contained
in or omitted from the Preliminary Offering Memorandum or the Pricing Disclosure
Package in reliance upon and in conformity with the Initial Purchaser
Information (as defined in Section 8(e) below).
(i)    The Offering Memorandum will not, as of its date and as of the Closing
Date, contain an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading; provided that no
representation or warranty is made as to information contained in or omitted
from the Offering Memorandum in reliance upon and in conformity with the Initial
Purchaser Information.
(j)    None of the Issuer, the Guarantors or the Manager has made any offer to
sell or solicitation of an offer to buy the Class A-2 Notes that would
constitute a “free writing prospectus” (if the offering of the Class A-2 Notes
was made pursuant to a registered offering under the Securities Act), as defined
in Rule 405 under the Securities Act (a “Free Writing Offering Document”)
without the prior consent of the Initial Purchaser. Any Free Writing Offering
Documents, together with any additional information and materials distributed to
one or more potential Noteholders by the Issuer, any Guarantor or the Manager,


4





--------------------------------------------------------------------------------





or by the Initial Purchaser in connection with the offering and sale of the
Class A-2 Notes, in each case, listed on Schedule III, are collectively referred
to herein as “Supplementary Materials”; provided, that no Free Writing Offering
Document or any such other additional information or materials will constitute
Supplementary Materials unless (i) distributed by the Issuer, any Guarantor or
the Manager or (ii) unless the distribution thereof has been expressly consented
to by the Initial Purchaser and the Issuer and/or the Manager in writing
(including via email to the applicable parties).
(k)    The statistical and market-related data included in the Pricing
Disclosure Package and the Offering Memorandum and the consolidated financial
statements of Parent and its subsidiaries included or incorporated by reference
in the Pricing Disclosure Package and the Offering Memorandum are based on or
derived from sources that the Issuer, the Guarantors, Parent and the Manager
believe to be reliable in all material respects.
(l)    The Exchange Act Reports, when they were or are filed with the
Commission, conformed or will conform in all material respects to the applicable
requirements of the Exchange Act and the applicable rules and regulations of the
Commission thereunder. The Exchange Act Reports did not and will not, when filed
with the Commission, contain an untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading.
(m)    The Issuer, Parent, the Manager, the Guarantors and their respective
subsidiaries have each been duly organized, is validly existing and in good
standing as a limited liability company or corporation, as applicable, under the
laws of its jurisdiction of organization and is duly qualified to do business
and in good standing as a limited liability company or corporation, as
applicable, in each jurisdiction in which its ownership or lease of property or
the conduct of its businesses requires such qualification, except where the
failure to be so qualified or in good standing would not, in the aggregate,
reasonably be expected to have a material adverse effect on (i) the financial
condition, results of operations, stockholders’ or members’ equity (as
applicable), properties, business or prospects of the Issuer, any Guarantor,
Parent, the Manager and their respective subsidiaries, taken as a whole, or (ii)
the ability of the Issuer, any Guarantor, Parent or the Manager to close the
transactions contemplated by this Agreement on or prior to the Closing Date or
to perform its obligations under this Agreement or any of the other Transaction
Documents (as defined in the Offering Memorandum) (a “Material Adverse Effect”).
Each of the Issuer, the Guarantors, Parent and the Manager has all power and
authority necessary to own or hold its properties and to conduct the businesses
in which it is now engaged.
(n)    Parent and its subsidiaries have the debt capitalization as set forth in
each of the Pricing Disclosure Package and the Offering Memorandum as of the
date specified in each such document (it being understood that such
capitalization information is preliminary and not audited or reviewed, as
described in such section), and all of the issued shares of capital stock of
Parent have been duly authorized and validly issued and are fully paid and
non-assessable. All of the outstanding shares of capital stock, membership
interests, limited liability company interests or other equity interests of each
of the Securitization Entities are, and upon the Closing Date, each
Securitization Entity will be, owned, directly or indirectly, by Parent, free
and clear of any lien, charge, encumbrance or other interest which secures
payment or performance of any obligation in any real or personal property, asset
or other right held, owned or being purchased or acquired (collectively,
“Liens”), except for Liens created by the Base Indenture or the other
Transaction Documents or which constitute Permitted Liens (as such terms are
defined in the Offering Memorandum).
(o)    The Issuer and each of the Guarantors has all requisite limited liability
company power and authority to execute, deliver and perform its obligations
under the Indenture. The Indenture has


5





--------------------------------------------------------------------------------





been duly and validly authorized by the Issuer and upon its execution and
delivery and, assuming due authorization, execution and delivery by the Trustee,
will constitute the valid and binding agreement of the Issuer, enforceable
against it in accordance with its terms, except that the enforceability of the
Indenture may be subject to bankruptcy, insolvency, reorganization, fraudulent
conveyance or transfer, moratorium and similar laws affecting creditors’ rights
generally and subject to general principles of equity (regardless of whether
enforceability is considered in a proceeding in equity or at law) and, except as
rights to indemnification and contribution under the Indenture may be limited
under applicable law. Assuming the accuracy of the representations and
warranties of the Initial Purchaser contained in Section 3 hereof, no
qualification of the Indenture under the Trust Indenture Act of 1939 (the “Trust
Indenture Act”) is required in connection with the offer and sale of the Class
A-2 Notes in the manner contemplated hereby or in connection with the Exempt
Resales. On the Closing Date, the Indenture will conform in all material
respects to the description thereof in each of the Pricing Disclosure Package
and the Offering Memorandum.
(p)    The Issuer has all requisite limited liability company power and
authority to execute, issue, sell and perform its obligations under the Class
A-2 Notes. The Class A-2 Notes have been duly authorized by the Issuer and, when
duly executed by the Issuer in accordance with the terms of the Indenture,
assuming due authentication of the Class A-2 Notes by the Trustee, upon delivery
to the Initial Purchaser against payment therefor in accordance with the terms
hereof, will be validly issued and delivered and will constitute valid and
binding obligations of the Issuer entitled to the benefits of the Indenture,
enforceable against the Issuer in accordance with their terms, except that the
enforceability of the Class A-2 Notes may be subject to bankruptcy, insolvency,
reorganization, fraudulent conveyance or transfer, moratorium and similar laws
affecting creditors’ rights generally and subject to general principles of
equity (regardless of whether enforceability is considered in a proceeding in
equity or at law). On the Closing Date, the Class A-2 Notes will conform in all
material respects to the description thereof in each of the Pricing Disclosure
Package and the Offering Memorandum.
(q)    Each of the Guarantors has all requisite limited liability company power
and authority to execute, deliver and perform its obligations under the
Guarantee and Collateral Agreement. The Guarantee and Collateral Agreement has
been duly and validly authorized by each Guarantor, and upon its execution and
delivery and, assuming due authorization, execution and delivery by the Trustee,
will constitute the valid and binding agreement of each Guarantor, enforceable
against each Guarantor in accordance with its terms, except that the
enforceability of the Guarantee and Collateral Agreement may be subject to
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium and similar laws affecting creditors’ rights generally and subject to
general principles of equity (regardless of whether enforceability is considered
in a proceeding in equity or at law) and, except as rights to indemnification
and contribution under the Indenture may be limited under applicable law. On the
Closing Date, the Guarantee and Collateral Agreement will conform in all
material respects to the description thereof in each of the Pricing Disclosure
Package and the Offering Memorandum.
(r)    Each of Parent, the Issuer, the Guarantors and the Manager and their
respective subsidiaries, as applicable, has all requisite limited liability
company or corporate power and authority, as applicable, to execute, deliver and
perform its obligations under each Transaction Document (as such term is defined
in the Offering Memorandum) to which it is a party. Each such Transaction
Document has been duly and validly authorized by Parent, the Issuer, the
Guarantors and the Manager and their respective subsidiaries (in each case, to
the extent a party thereto), and, when executed and delivered by Parent, the
Issuer, the Guarantors and the Manager (in each case, to the extent a party
thereto), in accordance with the terms hereof and thereof, will be validly
executed and delivered and (assuming the due authorization, execution and
delivery thereof by any other parties thereto other than Parent, the Issuer, the
Guarantors and the Manager as applicable) will constitute the valid and binding
obligation of Parent, the Issuer, the Guarantors


6





--------------------------------------------------------------------------------





and the Manager (in each case, to the extent a party thereto), in accordance
with the terms thereof, enforceable against it in accordance with its terms, (i)
except that the enforceability of the Transaction Documents may be subject to
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium and similar laws affecting creditors’ rights generally and subject to
general principles of equity (regardless of whether enforceability is considered
in a proceeding in equity or at law), (ii) except as rights to indemnification
and contribution under the Transaction Documents may be limited under applicable
law, and (iii) except as to covenants not to institute bankruptcy or similar
proceedings may be limited under applicable law. On the Closing Date, each such
Transaction Document will conform in all material respects to the description
thereof (if any) in each of the Pricing Disclosure Package and the Offering
Memorandum.
(s)    Each of the Issuer, the Guarantors, Parent and the Manager has all
requisite limited liability company or corporate power and authority, as
applicable, to execute, deliver and perform its obligations under this
Agreement. This Agreement has been duly and validly authorized, executed and
delivered by each of the Issuer, the Guarantors, Parent and the Manager.
(t)    The issue and sale of the Class A-2 Notes and the Guarantees, the
execution, delivery and performance by the Issuer, the Guarantors, Parent and
the Manager (as applicable) of the Class A-2 Notes, the Guarantees, the
Indenture, this Agreement and the other Transaction Documents, to the extent a
party thereto, the granting of liens as required by the Indenture and pursuant
to the Guarantee and Collateral Agreement, the application of the proceeds from
the sale of the Class A-2 Notes as described under “Use of Proceeds” in each of
the Pricing Disclosure Package and the Offering Memorandum and the consummation
of the transactions contemplated hereby and by any of the foregoing will not (i)
(A) result in the imposition of any Liens upon any property or assets of the
Issuer, the Guarantors, Parent, the Manager or any of their respective
subsidiaries, or (B) conflict with or result in a breach or violation of any of
the terms or provisions of, or constitute a default under, any indenture,
mortgage, deed of trust, loan agreement, credit agreement, security agreement,
license, lease or other agreement or instrument (giving effect to any amendments
or terminations thereof as contemplated by the Pricing Disclosure Package and
the Offering Memorandum) to which the Issuer, the Guarantors, Parent, the
Manager or any of their respective subsidiaries is a party or by which the
Issuer, the Guarantors, Parent, the Manager or any of their respective
subsidiaries is bound or to which any of the property or assets of the Issuer,
the Guarantors, Parent, the Manager or any of their respective subsidiaries is
subject, except in the case of subclause (A) above for (1) Liens created by the
Base Indenture or the other Transaction Documents or Permitted Liens (as defined
in the Offering Memorandum), and (2) Liens on the proceeds of the Class A-2
Notes that are to be used for the repayment of existing indebtedness of Parent
or any of its affiliates (as contemplated by the Pricing Disclosure Package and
the Offering Memorandum), (ii) result in any violation of the provisions of the
certificate of formation, limited liability company agreement, charter or
by-laws (or similar organizational documents) of any of the Issuer, the
Guarantors, Parent, the Manager or any of their respective subsidiaries or (iii)
to the Manager’s, Parent’s, each Guarantor’s and the Issuer’s knowledge, result
in any violation of any statute or any judgment, order, decree, rule or
regulation of any court or governmental agency or body having jurisdiction over
any of the Issuer, the Guarantors, Parent, the Manager or any of their
respective subsidiaries or any of their respective properties or assets, except,
with respect to clauses (i) and (iii) above, where any such matters would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(u)    No consent, approval, authorization or order of, or filing, registration
or qualification with any court or governmental agency or body having
jurisdiction over any of the Issuer, the Guarantors, Parent, the Manager or any
of their respective properties or any of their respective assets is required for
the issue and sale of the Class A-2 Notes and the Guarantees, the execution,
delivery and performance by the Issuer, the Guarantors, Parent and the Manager,
to the extent a party thereto, of the Class A-2 Notes, the Guarantees, the
Indenture, this Agreement and the Transaction Documents (to the extent they are
parties


7





--------------------------------------------------------------------------------





thereto), the application of the proceeds from the sale of the Class A-2 Notes
as described under “Use of Proceeds” in each of the Pricing Disclosure Package
and the Offering Memorandum and the consummation of the transactions
contemplated hereby and by any of the foregoing, except for (i) such consents,
approvals, authorizations, orders, filings, registrations or qualifications as
shall have been obtained or made prior to the Closing Date or are permitted to
be obtained or made subsequent to the Closing Date pursuant to the Indenture,
(ii) such consents, approvals, authorizations, orders, filings, registrations or
qualifications as may be required under state securities or Blue Sky laws in
connection with the purchase and distribution and resale (including pursuant to
the Exempt Resales) of the Class A-2 Notes by the Initial Purchaser, and (iii)
any consent, approval, authorization, order, filing, registration or
qualification with any court or governmental agency to whose jurisdiction none
of the Issuer, the Guarantors, Parent, the Manager or any subsidiary of the
foregoing that is a party to the Transaction Documents is subject, in each case
with respect to clauses (i) through (iii) above, if the failure to obtain such
consent, approval, authorization, order, filing, registration or qualification
would not reasonably be expected to have a Material Adverse Effect.
(v)    There are no contracts, agreements or understandings between any of the
Issuer, the Manager, Parent and the Guarantors and any person, granting such
person the right to require the Issuer, Parent, the Manager or the Guarantors to
file a registration statement under the Securities Act with respect to any
securities of the Issuer, Parent, the Manager or the Guarantors owned or to be
owned by such person.
(w)    None of the Issuer, the Guarantors, Parent, the Manager nor any other
person acting on behalf of the Issuer, the Guarantors, Parent or the Manager has
sold or issued any securities that would be integrated with the offering of the
Class A-2 Notes contemplated by this Agreement pursuant to the Securities Act,
the rules and regulations thereunder or the interpretations thereof by the
Commission.
(x)    Since the date of the latest audited or reviewed financial statements
included or incorporated by reference in the Pricing Disclosure Package and the
Offering Memorandum, except as described in or contemplated by the Pricing
Disclosure Package and the Offering Memorandum, none of the Issuer, the
Guarantors, Parent, the Manager or any of their respective subsidiaries (i) has
sustained any loss or interference with its business from fire, explosion, flood
or other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or court or governmental action, order or decree, (ii)
has, other than with respect to Parent, issued or granted any securities, (iii)
has incurred any material liability or obligation, direct or contingent, other
than liabilities and obligations that were incurred in the ordinary course of
business, (iv) has entered into any material transaction not in the ordinary
course of business, (v) has other than with respect to Parent, declared or paid
any dividend on its (A) corporate stock or shares (for any corporation), (B)
shares, interests, participations, rights or other equivalents (however
designated) of corporate stock (for any association or business entity), (C)
partnership or membership interests (whether general or limited) (for any
partnership or limited liability company) and (D) other interests or
participations that confer on a Person the right to receive a share of the
profits and losses of, or distributions of assets of, the issuing Person
(collectively, “Capital Stock”), and (vi) other than with respect to Parent, has
changed the Capital Stock or limited liability company interests, as applicable,
or long-term debt of any of the Issuer, the Guarantors, the Manager or any of
their respective subsidiaries nor has any adverse change, or any development
involving a prospective adverse change, in or affecting the condition (financial
or otherwise), results of operations, stockholders’ equity or limited liability
company interests, as applicable, properties, management, business or prospects
of any of the Issuer, the Guarantors, Parent, the Manager or their respective
subsidiaries occurred, in each case with respect to clauses (i) through (vi)
above, except as would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(y)    The historical consolidated financial statements of Parent and its
subsidiaries (including the related notes and supporting schedules) included or
incorporated by reference in the Pricing


8





--------------------------------------------------------------------------------





Disclosure Package and the Offering Memorandum present fairly in all material
respects the financial condition, results of operations and cash flows of the
entities purported to be shown thereby, at the dates and for the periods
indicated, and have been prepared in conformity with accounting principles
generally accepted in the United States applied on a consistent basis throughout
the periods involved. The “Transaction Adjusted” financial information included
in the Pricing Disclosure Package and the Offering Memorandum has been derived
from the books and records of Parent and its subsidiaries in the manner
described under and subject to the qualifications and limitations set forth
under “Transaction-Adjusted Securitized Net Cash Flow of the Securitization
Entities” and “Non-GAAP Financial Measures”. The financial measures that are
presented in the Pricing Disclosure Package and the Offering Memorandum which
have not been calculated in accordance with generally accepted accounting
principles in the United States (“GAAP”) are based on amounts derived from the
financial statements and books and records of Parent and its Subsidiaries, and
the Issuer, Parent, the Manager and the Guarantors believe that any adjustments
to such non-GAAP financial measures have a reasonable basis and have been made
in good faith.
(z)    Ernst & Young LLP which has delivered the initial letter referred to in
Section 7(o) hereof, (x) are independent certified public accountants with
respect to Parent and its subsidiaries within the meaning of the American
Institute of Certified Public Accountants (the “AICPA”) and (y) is an
independent public accounting firm with respect to the Issuer as of the date
hereof.
(aa)    Deloitte & Touche LLP, who has delivered the initial letter referred to
in Section 7(p) hereof, was, as of the date of such report, and is, as of the
date hereof, an independent evaluation consultant with respect to the Manager,
the Issuer and the Guarantors.
(bb)    On the Closing Date, each of the Issuer, the Guarantors and the Manager
will have good and marketable title to all property owned by them, in each case
free and clear of all liens, encumbrances and defects, except (i) such as are
described in the Pricing Disclosure Package and the Offering Memorandum, (ii)
Permitted Liens, and (iii) such liens, encumbrances and defects that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. All assets held under lease by the Issuer and the Guarantors are
held by the relevant entity under valid, subsisting and enforceable leases, with
such exceptions that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
(cc)     On the Closing Date, the Issuer and the Guarantors collectively will
own and have good title to any property subject to any Transaction Document that
grants a Lien to secure any obligations under the Indenture or the Guarantee and
Collateral Agreement (“Collateral”), free and clear of all Liens other than
Permitted Liens. The Base Indenture and the Guarantee and Collateral Agreement
will be effective to create a valid and continuing Lien on the Collateral in
favor of the Trustee on behalf of and for the benefit of the Secured Parties as
required thereunder, which Lien on the Collateral will have been perfected to
the extent recognized by applicable law (as described in, and subject to any
exceptions to be set forth in, the Base Indenture or the Guarantee and
Collateral Agreement) and will be prior to all other Liens (other than Permitted
Liens), and will be enforceable as such as against creditors of and purchasers
from the Issuer and each Guarantor in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance
or transfer, reorganization, moratorium and other similar laws affecting
creditors’ rights generally or by general equitable principles (regardless of
whether enforceability is considered in a proceeding in equity or at law),
whether considered in a proceeding at law or in equity, and by an implied
covenant of good faith and fair dealing. Except as described in the Offering
Memorandum, each of the Issuer and the Guarantors will have received all
consents and approvals required by the terms of the Collateral to the pledge of
the Collateral to the Trustee under the Indenture and under the Guarantee and
Collateral Agreement.


9





--------------------------------------------------------------------------------





(dd)    Other than the security interests to be granted to the Trustee under the
Base Indenture, pursuant to the Guarantee and Collateral Agreement and the other
Transaction Documents or any other Permitted Lien (including, for the avoidance
of doubt, precautionary Liens granted in connection with the Contribution
Agreements (together with any precautionary UCC-1 financing statement filings or
precautionary notice filings with the USPTO or the USCO)), none of the Issuer,
the Guarantors, Parent, the Manager or any of their respective subsidiaries
shall have pledged, assigned, sold or granted as of the Closing Date a security
interest in the Collateral (except for any such security interest that will be
released on the Closing Date). As of the Closing Date, all action necessary
(including the filing of UCC-1 financing statements and notice filings with the
USPTO) to protect and evidence the Trustee’s security interest in the Collateral
in the United States will have been duly and effectively taken (as described in,
and subject to any exceptions to be set forth in, the Base Indenture or the
Guarantee and Collateral Agreement). As of the Closing Date, no security
agreement, financing statement, equivalent security or lien instrument or
continuation statement authorized by the Issuer, any Guarantor, Parent, the
Manager or any of their respective subsidiaries and listing such Person as
debtor covering all or any part of the Collateral shall be on file or of record
in any jurisdiction except (i) in respect of Permitted Liens (including, for the
avoidance of doubt, any other precautionary Liens granted in connection with the
Contribution Agreements (together with any precautionary UCC-1 financing
statement filings or precautionary notice filings with the USPTO or the USCO)),
(ii) in respect of any such security interest that will be released on the
Closing Date or (iii) such as may have been filed, recorded or made by such
Person in favor of the Trustee on behalf of the Secured Parties in connection
with the Base Indenture and the Guarantee and Collateral Agreement, and no such
Person has authorized any such filing.
(ee)    The Issuer, Parent, the Manager, the Guarantors and each of their
respective subsidiaries carry, or are covered by, insurance from insurers of
recognized financial responsibility (or self-insurance) in such amounts and
covering such risks as is adequate for the conduct of their respective
businesses and the value of their respective properties and as is customary for
companies engaged in similar businesses in similar industries. All such policies
of insurance of the Issuer, the Guarantors, Parent, the Manager and each of
their respective subsidiaries are in full force and effect; the Issuer, the
Guarantors, Parent, the Manager and each of their respective subsidiaries are in
compliance with the terms of such policies in all material respects; and none of
the Issuer, the Guarantors, Parent, the Manager and each of their respective
subsidiaries has received notice from any insurer or agent of such insurer that
capital improvements or other expenditures are required or necessary to be made
in order to continue such insurance. There are no claims by the Issuer, the
Guarantors, Parent, the Manager or each of their respective subsidiaries under
any such policy or instrument as to which any insurance company is denying
liability or defending under a reservation of rights clause, except as would
not, in the aggregate, reasonably be expected to have a Material Adverse Effect;
and none of the Issuer, the Guarantors, Parent, the Manager or any such
subsidiaries has any reason to believe that it will not be able to renew its
existing insurance coverage, in all material respects, as and when such coverage
expires or to obtain similar coverage, in all material respects, from similar
insurers as may be necessary to continue its business at a cost that would not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.
(ff)    The Issuer, Parent, the Manager, the Guarantors and each of their
respective subsidiaries have such permits, licenses, franchises, certificates of
need and other approvals or authorizations of governmental or regulatory
authorities (“Permits”) as are necessary under applicable law to own their
properties and conduct their businesses in the manner described in the Pricing
Disclosure Package and the Offering Memorandum, except for any of the foregoing
that would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Issuer, Parent, the Manager, the Guarantors and their
respective subsidiaries have fulfilled and performed all of their obligations
with respect to the Permits, and no event has occurred that allows, or after
notice or lapse of time would allow, revocation or termination


10





--------------------------------------------------------------------------------





thereof or results in any other impairment of the rights of the holder of any
such Permits, except for any of the foregoing that would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect. None of the Issuer,
the Guarantors, Parent and the Manager has received notice of any revocation or
modification of any such Permits or has any reason to believe that any such
Permits will not be renewed in the ordinary course with only such exceptions as
would not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.
(gg)    (i) The Issuer, Parent, the Manager, the Guarantors and each of their
respective subsidiaries own or possess adequate rights to use all material
patents, patent applications, trademarks, service marks, trade names, trademark
registrations, service mark registrations, copyrights, licenses, know-how,
software, systems and technology (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures) necessary for the conduct of each of their respective businesses and
have no reason to believe that the conduct of each of their respective
businesses will conflict with any such rights of others, and (ii) none of the
Issuer, the Guarantors, Parent, the Manager or each of their respective
subsidiaries has received any notice of any claim of conflict with any such
rights of others, in each case with respect to clauses (i) and (ii) above except
as would not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.
(hh)    There are no legal or governmental proceedings pending to which the
Issuer, the Guarantors, Parent, the Manager or any of their respective
subsidiaries is a party or of which any property or assets of the Issuer, the
Guarantors, Parent, the Manager or any of their respective subsidiaries is the
subject that would, in the aggregate, reasonably be expected to have a Material
Adverse Effect. To the Manager’s, Parent’s, each Guarantor’s and the Issuer’s
knowledge, no such proceedings are threatened or contemplated by governmental
authorities or others.
(ii)    [Reserved].
(jj)    No labor disturbance by or dispute with the employees of the Issuer, the
Guarantors, Parent, the Manager or any of their respective subsidiaries exists
or, to the knowledge of the Issuer, the Guarantors, Parent, the Manager or any
of their respective subsidiaries, is imminent that would, in the aggregate,
reasonably be expected to have a Material Adverse Effect.
(kk)    (i) Each “employee benefit plan” (within the meaning of Section 3(3) of
the Employee Retirement Security Act of 1974, as amended (“ERISA”)) described in
the Pricing Disclosure Package for which any of the Issuer, the Guarantors,
Parent, the Manager or any member of any organization (each a “Controlled
Group”) which is a member of a controlled group of corporations within the
meaning of Section 414 of the Internal Revenue Code of 1986, as amended (the
“Code”), with respect to such entity would have any liability (each a “Plan”)
has been maintained in compliance in all material respects with its terms and
with the requirements of all applicable statutes, rules and regulations
including ERISA and the Code; (ii) no prohibited transaction, within the meaning
of Section 406 of ERISA or Section 4975 of the Code, has occurred with respect
to any Plan excluding transactions effected pursuant to a statutory or
administrative exemption; (iii) except as disclosed in the Pricing Disclosure
Package, with respect to each Plan subject to Title IV of ERISA (A) no
“reportable event” (within the meaning of Section 4043(c) of ERISA) has occurred
or is reasonably expected to occur, (B) no failure to satisfy the minimum
funding standards of Section 302 of ERISA or Section 412 of the Code, whether or
not waived, has occurred or is reasonably expected to occur and (C) none of the
Issuer, the Guarantors, Parent, the Manager or any members of each respective
Controlled Group has incurred, nor do any of the Issuer, the Guarantors, Parent,
the Manager or members of each respective Controlled Group reasonably expect to
incur, any liability under Title IV of ERISA (other than contributions to the
Plan or premiums to the Pension Benefit Guaranty


11





--------------------------------------------------------------------------------





Corporation in the ordinary course and without default) in respect of a Plan
(including a “multiemployer plan”, within the meaning of Section 4001(c)(3) of
ERISA); and (iv) to the knowledge of the Issuer, the Guarantors, Parent and the
Manager, each Plan that is intended to be qualified under Section 401(a) of the
Code is so qualified and nothing has occurred, whether by action or by failure
to act, which would cause the loss of such qualification, except, with respect
to clauses (i) through (iv) above, to the extent any of the foregoing could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.
(ll)    The Issuer, the Guarantors, Parent and the Manager have filed all
federal, state, local and foreign tax returns required to be filed through the
date hereof, subject to permitted extensions, and have paid all taxes shown on
such returns as required to be paid thereon (except for cases in which the
failure to file or pay would not, in the aggregate, reasonably be expected to
have a Material Adverse Effect, or except as is currently being contested in
good faith and for which reserves have been established as required by GAAP),
and no tax deficiency has been determined adversely to any of the Issuer, the
Guarantors, Parent or the Manager, nor does any of the Issuer, the Guarantors,
Parent or the Manager have any knowledge of any tax deficiencies that have been,
or could reasonably be expected to be asserted against any of the Issuer, the
Guarantors, Parent or the Manager, that could, in the aggregate, reasonably be
expected to have a Material Adverse Effect.
(mm)    There are no transfer taxes or other similar fees or charges under
federal tax law or the laws of any state, or any political subdivision thereof,
required to be paid in connection with the execution and delivery of this
Agreement or the issuance by the Issuer or sale by the Issuer of the Class A-2
Notes.
(nn)    Parent and its subsidiaries maintain a system of internal control over
financial reporting that has been designed by, or under the supervision of, as
applicable, Parent’s principal executive and principal financial officers, to
provide reasonable assurance regarding the reliability of financial reporting
and the preparation of financial statements for external purposes in accordance
with GAAP. Parent and its subsidiaries maintain internal accounting controls
sufficient to provide reasonable assurances regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP, including, but not limited to, internal
accounting controls that (A) pertain to the maintenance of records that in
reasonable detail accurately and fairly reflect the transactions and
dispositions of the assets of the relevant entity, (B) provide reasonable
assurance that transactions are recorded as necessary to permit preparation of
financial statements in accordance with GAAP, and that receipts and expenditures
of the relevant entity are being made only in accordance with authorizations of
management and directors of the relevant entity, and (C) provide reasonable
assurance regarding prevention or timely detection of unauthorized acquisition,
use or disposition of the relevant entity’s assets that could have a material
effect on the financial statements. Since the date of the last audited or
reviewed financial statements of Parent and its Subsidiaries included or
incorporated by reference in the Pricing Disclosure Package and the Offering
Memorandum, (i) Parent has not been advised of or become aware of any fraud that
involves management or other employees who have a significant role in the
internal control over financial reporting of Parent and its Subsidiaries taken
as a whole or that is otherwise material to Parent and its Subsidiaries taken as
a whole; and (ii) there have been no significant changes in the internal control
over financial reporting of Parent and its Subsidiaries that have materially
affected or are reasonably likely to materially affect the internal control of
Parent and its Subsidiaries taken as a whole over financial reporting.
(oo)    None of the Issuer, the Guarantors, Parent, the Manager or any of their
respective subsidiaries (i) is in violation of its certificate of formation,
limited liability company agreement, charter or by-laws (or similar
organizational documents), (ii) is in default, and no event has occurred that,
with notice or lapse of time or both, would constitute such a default, in the
due performance or observance of any term, covenant, condition or other
obligation contained in any indenture, mortgage, deed of trust, loan agreement,


12





--------------------------------------------------------------------------------





license or other agreement or instrument to which it is a party or by which it
is bound or to which any of its properties or assets is subject, or (iii) is in
violation of any statute or any order, rule or regulation of any court or
governmental agency or body having jurisdiction over it or its property or
assets or has failed to obtain any license, permit, certificate, franchise or
other governmental authorization or permit necessary to the ownership of its
property or to the conduct of its business, except in each of clauses (ii) and
(iii) above, to the extent any such violation, conflict, breach, violation,
failure or default would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
(pp)    None of the Issuer, the Guarantors, Parent or the Manager, nor to the
knowledge of the Issuer, the Guarantors, Parent or the Manager, any of their
respective directors, officers, managers, members, agents or employees, has
during the last five (5) years: (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds; (iii)
violated or is in violation of any provision of any applicable law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions or any applicable provision of
the U.S. Foreign Corrupt Practices Act of 1977, as amended (the “FCPA”), the U.K
Bribery Act 2010, or any other similar law of any other jurisdiction in which it
operates its business, including, in each case, the rules and regulations
thereunder; or (iv) otherwise made any unlawful bribe, rebate, unlawful payoff,
unlawful influence payment, unlawful kickback or other unlawful payment.
(qq)    None of the transactions contemplated by this Agreement (including,
without limitation, the use of the proceeds from the sale of the Class A-2
Notes), will violate or result in a violation of Section 7 of the Exchange Act,
or any regulation promulgated thereunder, including, without limitation,
Regulations T, U and X of the Board of Governors of the Federal Reserve System.
(rr)    The statements made in the Pricing Disclosure Package and the Offering
Memorandum under the captions “Description of the Series 2018-1 Notes” and
“Description of the Indenture and the Guarantee and Collateral Agreement”,
insofar as they constitute a summary of the terms of the Class A-2 Notes, the
Guarantees and the Indenture, and under the captions “Transaction-Adjusted
Securitized Net Cash Flow of the Securitization Entities”, “Description of
Wingstop’s Business”, “Certain Relationships and Related-Party Transactions”,
“Description of the Securitization Entities”, “Characteristics of Certain
Branded Restaurants”, “Description of the Franchise Arrangements”, “Description
of the Manager and Management Agreement”, “Description of the Servicer and the
Servicing Agreement” (other than the first fourteen paragraphs), “Description of
the Back-Up Manager and the Back-Up Management Agreement”, “Description of the
Contribution Agreements”, “Description of the Wingstop IP License Agreement”,
“Certain Legal Aspects of the Franchise Arrangements”, “Certain U.S. Federal
Income Tax Consequences”, “Certain ERISA and Related Considerations” and
“Transfer Restrictions”, insofar as they purport to constitute summaries of the
terms of statutes, rules or regulations, legal or governmental proceedings or
contracts and other documents, constitute accurate summaries of the terms of
such statutes, rules and regulations, legal and governmental proceedings and
contracts and other documents in all material respects.
(ss)    The Issuer, Parent, the Manager, the Guarantors and their respective
affiliates have not taken, directly or indirectly, any action designed to or
that has constituted or that would reasonably be expected to cause or result in
the stabilization or manipulation of the price of any security of the Issuer,
the Guarantors, Parent and the Manager in connection with the offering of the
Class A-2 Notes.
(tt)    Since the date of the most recent balance sheet of Parent and its
affiliates and consolidated subsidiaries reviewed or audited by Ernst & Young
LLP, (i) Parent has not been advised of or become aware of (A) any significant
deficiencies in the design or operation of internal control over financial


13





--------------------------------------------------------------------------------





reporting, that could adversely affect the ability of Parent or any of its
subsidiaries to record, process, summarize and report financial data, or any
material weaknesses in internal control over financial reporting, and (B) any
fraud, whether or not material, that involves management or other employees who
have a significant role in the internal control over financial reporting of any
of Parent and each of its subsidiaries; and (ii) there have been no significant
adverse changes in internal control over financial reporting or in other factors
that could significantly affect internal control over financial reporting.
(uu)    No subsidiary of the Issuer is currently prohibited, directly or
indirectly, from paying any dividends to the Issuer, from making any other
distribution on such subsidiary’s Capital Stock, from repaying the Issuer any
loans or advances to such subsidiary from the Issuer or from transferring any of
such subsidiary’s property or assets to the Issuer or any other subsidiary of
the Issuer, except as described in the Pricing Disclosure Package and the
Offering Memorandum.
(vv)    The Issuer is not currently prohibited, directly or indirectly, from
paying any dividends to its parent, from making any other distribution on its
Capital Stock, from repaying to its parent or to the Guarantors any loans or
advances from its parent or the Guarantors, or from transferring any of its
property or assets to its parent, the Guarantors or any other subsidiary of the
Guarantors, except as described in the Pricing Disclosure Package and the
Offering Memorandum.
(ww)    None of the Issuer, the Guarantors, Parent, the Manager or any of their
respective subsidiaries is in violation of or has received notice of any
violation with respect to any federal or state law relating to discrimination in
the hiring, promotion or pay of employees, nor any applicable federal or state
wage and hour laws, nor any state law precluding the denial of credit due to the
neighborhood in which a property is situated, the violation of any of which
could, in the aggregate, reasonably be expected to have a Material Adverse
Effect.
(xx)    To the knowledge of Parent, the operations of Parent and its
subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency (collectively, the “Money Laundering Laws”)
and no action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving any of Parent or its subsidiaries
with respect to the Money Laundering Laws is pending or, to the knowledge of
Parent, threatened.
(yy)    None of the Issuer, the Guarantors, Parent, the Manager or any of their
respective subsidiaries nor, to the knowledge of any of the Issuer, the
Guarantors, Parent or the Manager or, any director, officer, manager, member,
agent or affiliate of any of the Issuer, the Guarantors, Parent, the Manager or
any of their respective subsidiaries is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Issuer, the Guarantors, Parent and the Manager will
not directly or indirectly use the proceeds of the offering of the Class A-2
Notes, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity, for the purpose of
making payments in violation of U.S. sanctions administered by OFAC.
(zz)    Immediately after the consummation of the transactions contemplated by
this Agreement, each of the Issuer, the Guarantors, Parent and the Manager will
be Solvent; provided that in the case of each Securitization Entity, the
liabilities of the other Securitization Entities with respect to debts,
liabilities and obligations for which such Securitization Entity is jointly and
severally liable shall be taken into account. As used in this Agreement, the
term “Solvent” means, with respect to a particular date, that


14





--------------------------------------------------------------------------------





on such date (i) the present fair market value (or present fair saleable value)
of the assets of the relevant entity are not less than the total amount required
to pay the probable liabilities of such entity on its total existing debts and
liabilities (including contingent liabilities) as they become absolute and
matured, (ii) the relevant entity is able to realize upon its assets and pay its
debts and other liabilities, contingent obligations and commitments as they
mature and become due in the normal course of business, (iii) assuming the
completion of the transactions contemplated by the Transaction Documents, the
relevant entity is not incurring debts or liabilities beyond its ability to pay
as such debts and liabilities mature, (iv) the relevant entity is not engaged in
any business or transaction, and is not about to engage in any business or
transaction, for which its property would constitute unreasonably small capital
after giving due consideration to the prevailing practice in the industry in
which such entity is engaged, (v) the relevant entity is not a defendant in any
civil action that would reasonably be likely to result in a judgment that such
entity is or would become unable to satisfy and (vi) the relevant entity is not
otherwise insolvent under the standards set forth under any U.S. federal law or
under the laws of its state of formation. In computing the amount of such
contingent liabilities at any time, it is intended that such liabilities will be
computed at the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
([[)    None of the Issuer, the Guarantors, Parent the Manager or any of their
respective subsidiaries have participated in a plan or scheme to evade the
registration requirements of the Securities Act through the sale of the Class
A-2 Notes or the Guarantees pursuant to Regulation S.
(aaa)    The Issuer represents that, based on (i) disclosure under the sections
entitled “Notice to Investors” and “Transfer Restrictions” in the Offering
Memorandum, (ii) the inclusion in the Class A-2 Notes of the legend set forth in
Section 4.4 of the Series 2018-1 Supplement and (iii) the representations,
warranties and agreements of the Initial Purchaser contained herein, it has a
reasonable belief that the sale of the Class A-2 Notes to the Initial Purchaser
and subsequent transfers will be limited to Eligible Purchasers.
(bbb)    None of the Issuer, the Guarantors, Parent or the Manager is a party to
any contract, agreement or understanding with any person (other than this
Agreement) that would give rise to a valid claim against any of them or the
Initial Purchaser for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Class A-2 Notes.
(ccc)    The Issuer, the Guarantors, Parent, the Manager and their affiliates
have not taken any action or omitted to take any action (such as issuing any
press release relating to the Class A-2 Notes without an appropriate legend)
which may result in the loss by the Initial Purchaser of the ability to rely on
any stabilization safe harbor provided by the Financial Services Authority under
the Financial Services and Markets Act 2000, as amended (the “FSMA”).
(ddd)    No forward-looking statement (within the meaning of Section 27A of the
Securities Act and Section 21E of the Exchange Act) contained in the Pricing
Disclosure Package or the Offering Memorandum has been made without a reasonable
basis or has been disclosed other than in good faith.
(eee)     As of the Closing Date, all indebtedness and other obligations owing
by Parent, the Manager, any affiliate of either Parent or the Manager,
respectively, and/or any other person subject to any lien in connection with
that certain Credit Agreement, dated as of January 30, 2018 (as amended or
otherwise modified on or prior to the date hereof, the “Existing Credit
Facility”), among the Parent, as borrower, the Manager, the other guarantors
party thereto from time to time, Wells Fargo Bank, National Association, as
administrative agent, and each lender from time to time party thereto, as
amended or otherwise modified from time to time, shall have been duly terminated
and all assets of Parent, the Manager, any


15





--------------------------------------------------------------------------------





affiliate of either Parent or the Manager, respectively, and/or any other person
subject to any lien related to the Existing Credit Facility (including, without
limitation, assets of the guarantors under the associated guarantee and
collateral agreement) shall have been released from such liens. As of the
Closing Date, the applicable parties under the Existing Credit Facility shall
have (i) executed a payoff letter in form and substance reasonably satisfactory
to the Initial Purchaser regarding the repayment and termination of the Existing
Credit Facility and release of liens thereunder (the “Payoff Letter”), and (ii)
executed all documents and prepared filings necessary to release the liens
granted in connection with the Existing Credit Facility. Such filings will be
filed with appropriate authorities pursuant to the Transaction Documents.
(fff)    (i) Parent has provided a Rule 17g-5 Representation to Kroll Bond
Rating Agency, Inc. (“KBRA” and the “Rating Agency”); (ii) an executed copy of
the Rule 17g-5 Representation delivered to the Rating Agency (as defined below)
has been delivered to the Initial Purchaser; and (iii) Parent, the Issuer, the
Manager and each Guarantor has complied and will in the future comply in all
material respects with each Rule 17g-5 Representation. For purposes of this
Agreement, “Rule 17g-5 Representation” means a written representation relating
to Rule 17g-5 under the Exchange Act provided to the Rating Agency, which is
substantially in the form of the Rule 17g-5 representation in such
organization’s engagement letter or otherwise satisfies the requirements of
paragraph (a)(3)(iii) of Rule 17g-5 under the Exchange Act.
(ggg)    Payments on the Class A-2 Notes will not depend primarily on cash flow
from self-liquidating financial assets within the meaning of Section 3(a)(79) of
the Exchange Act.
Any certificate signed by any officer of Parent or the Manager and delivered to
the Initial Purchaser or counsel for the Initial Purchaser in connection with
the offering of the Class A-2 Notes shall be deemed a representation and
warranty by Parent or the Manager (as applicable) to the Initial Purchaser as to
matters covered thereby, and not a representation or warranty by the individual
officer.
Any certificate signed by any officer of the Issuer or any Guarantor and
delivered to the Initial Purchaser or counsel for the Initial Purchaser in
connection with the offering of the Class A-2 Notes shall be deemed a
representation and warranty by the Issuer or such Guarantor, jointly and
severally, as to matters covered thereby, to the Initial Purchaser, and not a
representation or warranty by the individual officer.
3.    Purchase of the Class A-2 Notes by the Initial Purchaser, Agreements to
Sell, Purchase and Resell.
(a)    The Issuer and the Guarantors, jointly and severally hereby agree, on the
basis of the representations, warranties, covenants and agreements of the
Initial Purchaser contained herein and subject to all the terms and conditions
set forth herein, to issue and sell to the Initial Purchaser and, upon the basis
of the representations, warranties and agreements of each of the Issuer, the
Guarantors, Parent and the Manager contained herein and subject to all the terms
and conditions set forth herein, the Initial Purchaser agrees to purchase from
the Issuer the principal amount of Class A-2 Notes in the amounts set forth, in
each case corresponding to the Initial Purchaser’s name in Schedule I hereto.
The Issuer and the Guarantors shall not be obligated to deliver any of the
securities to be delivered hereunder except upon payment for all of the
securities to be purchased as provided herein.
(b)    The Initial Purchaser hereby represents and warrants to each of the
Issuer, the Guarantors, Parent and the Manager, that it will offer the Class A-2
Notes for sale upon the terms and conditions set forth in this Agreement, the
Pricing Disclosure Package and the Offering Memorandum. The Initial Purchaser
hereby represents and warrants to, and agrees with, each of the Issuer, the
Guarantors,


16





--------------------------------------------------------------------------------





Parent and the Manager on the basis of the representations, warranties and
agreements of the Issuer, the Guarantors, Parent and the Manager, that the
Initial Purchaser: (i) is a QIB with such knowledge and experience in financial
and business matters as are necessary in order to evaluate the merits and risks
of an investment in the Class A-2 Notes; (ii) is purchasing the Class A-2 Notes
pursuant to a private sale exempt from registration under the Securities Act;
(iii) in connection with the Exempt Resales, will solicit offers to buy the
Class A-2 Notes only from, and will offer to sell the Class A-2 Notes only to,
the Eligible Purchasers in accordance with this Agreement and on the terms
contemplated by the Pricing Disclosure Package and the Offering Memorandum; and
(iv) will not offer or sell the Class A-2 Notes, nor has it offered or sold the
Class A-2 Notes by, or otherwise engaged in, any form of General Solicitation
and will not engage in any directed selling efforts within the meaning of Rule
902 under the Securities Act, in connection with the offering of the Class A-2
Notes. The Initial Purchaser has advised the Issuer that it will offer the Class
A-2 Notes to Eligible Purchasers at a price initially equal to 100% of the
principal amount thereof, plus accrued interest, if any, from the date of
issuance of the Class A-2 Notes. Such price may be changed by the Initial
Purchaser at any time without notice.
(c)    The Initial Purchaser represents and warrants to the Issuer that:
(i)    it has complied and will comply with all applicable provisions of the
FSMA with respect to anything done by it in relation to the Class A-2 Notes in,
from or otherwise involving the United Kingdom, and it has only communicated or
caused to be communicated and it will only communicate or cause to be
communicated any invitation or inducement to engage in investment activity
(within the meaning of section 21 of the FSMA) received by it in connection with
the issue or sale of any Class A-2 Notes in circumstances in which section 21(1)
of the FSMA does not apply to the Issuer or the Guarantors;
(ii)    in relation to each Member State of the European Economic Area which has
implemented the Prospectus Directive (each, a “Relevant Member State”), with
effect from and including the date on which the Prospectus Directive is
implemented in that Relevant Member State, it has not made and will not make an
offer of the Class A-2 Notes to the public in that Relevant Member State other
than:
(A)
to any legal entity which is a qualified investor as defined in the Prospectus
Directive;

(B)
to fewer than 150 natural or legal persons (other than qualified investors as
defined in the Prospectus Directive); or

(C)
in any other circumstance falling within Article 3(2) of the Prospectus
Directive;

provided that no such offer of Class A-2 Notes shall require the Issuer, the
Guarantors or the Initial Purchaser to publish or supplement a prospectus
pursuant to Article 3 of the Prospectus Directive or to make available a key
information document pursuant to Regulation (EU) No 1286/2014 (the “PRIIPs
Regulation”);
(i)    for the purposes of this Section 3(c), the expression an “offer of Notes
to the public” in any Relevant Member State means the communication in any form
and by any means of sufficient information on the terms of the offer and the
Class A-2 Notes to be offered so as to enable an investor to decide to purchase
or subscribe the Class A-2 Notes,


17





--------------------------------------------------------------------------------





as the same may be varied in that Relevant Member State by any measure
implementing the Prospectus Directive in that Relevant Member State and the
expression (“Prospectus Directive”) means Directive 2003/71/EC (as amended,
including by Directive 2010/73/EU) and includes any relevant implementing
measure in the Relevant Member State; and
(ii)    it has not offered, sold or otherwise made available, and will not
offer, sell or otherwise make available, any Class A-2 Notes to any retail
investor in the European Economic Area (the “EEA”). For these purposes, (x) a
retail investor means a person who is one (or more) of: (i) a retail client as
defined in point (11) of Article 4(1) of Directive 2014/65/EU (as amended,
“MiFID II”); or (ii) a customer within the meaning of Directive 2002/92/EC, as
amended, where that customer would not qualify as a professional client as
defined in point (10) of Article 4(1) of MiFID II; or (iii) not a qualified
investor as defined in Directive 2003/71/EC (as amended (including the
amendments made by Directive 2010/73/EU), the “Prospectus Directive”) and (y)
the expression “offer” includes the communication in any form and by any means
of sufficient information on the terms of the offer and the Class A-2 Notes so
as to enable an investor to decide to purchase or subscribe for the Class A-2
Notes; and
(iii)    the Class A-2 Notes have not been and will not be registered under the
Financial Instruments and Exchange Law of Japan (“Fiel”) and it has agreed that
it will not offer or sell any Class A-2 Notes, directly or indirectly, in Japan
or to, or for the benefit of, any resident of Japan (which term as used herein
means any person resident in Japan, including any corporation or other entity
organized under the laws of Japan), or to others for re-offering or resale,
directly or indirectly, in Japan or to a resident of Japan, except pursuant to
an exemption from the registration requirements of, and otherwise in compliance
with, the FIEL and any other applicable Requirements of Law, regulations and
ministerial guidelines of Japan.
(d)    The Initial Purchaser hereby acknowledges and agrees that it has not, and
prior to the later to occur of (A) the Closing Date and (B) completion of the
distribution of the Class A-2 Notes, will not, use, authorize use of, refer to
or distribute any material in connection with the offering and sale of the Class
A-2 Notes other than (i) the Preliminary Offering Memorandum, the Pricing
Disclosure Package, the Offering Memorandum and the Supplementary Materials,
(ii) any written communication that contains no “issuer information” (as defined
in Rule 433(h)(2) under the Securities Act) that was not included (including
through incorporation by reference) in the Preliminary Offering Memorandum or
any Supplementary Materials, (iii) any written communication prepared by the
Initial Purchaser and approved by the Issuer in writing or (iv) any written
communication relating to or that contains the terms of the Class A-2 Notes
and/or other information that was included (including through incorporation by
reference) in the Preliminary Offering Memorandum, the Pricing Disclosure
Package, the Offering Memorandum or the Supplementary Materials.
(e)    The Initial Purchaser hereby acknowledges that upon original issuance
thereof, and until such time as the same is no longer required under the
applicable requirements of the Securities Act or the Investment Company Act, the
Class A-2 Notes (and all securities issued in exchange therefore or in
substitution thereof) shall bear legends substantially in the forms as set forth
in the “Transfer Restrictions” section of the Pricing Disclosure Package and
Offering Memorandum (along with such other legends as the Issuer and its counsel
deem necessary).


18





--------------------------------------------------------------------------------





(f)    The Initial Purchaser represents and agrees that it has not provided, and
will not provide, orally or in writing, any Rating Information (as defined
below) to the Rating Agency (as defined below) or any other nationally
recognized statistical rating organization without the same being posted to the
website being maintained in connection with the Class A-2 Notes and Rule 17g-5.
For purposes of this paragraph, “Rating Information” means any information,
written or oral, provided to a nationally recognized statistical rating
organization that could reasonably be determined to be relevant to (i)
determining the initial credit rating for the Class A-2 Notes, including
information about the characteristics of the Issuer, Parent, the Manager or the
Securitization Entities and the legal structure of the Class A-2 Notes, as
contemplated by Rule 17g-5(a)(3)(iii)(C), and (ii) undertaking credit rating
surveillance on the Class A-2 Notes, including information about the
characteristics and performance of Issuer, Parent, the Manager or the
Securitization Entities, as contemplated by Rule 17g-5(a)(3)(iii)(D).
(g)    The Initial Purchaser hereby agrees to use commercially reasonable
efforts to provide the Trustee with any contact information for the noteholders
acquiring the Class A-2 Notes on the Closing Date, to the extent that such
information (i) is then available to the Initial Purchaser and (ii) is permitted
to be disclosed by the Initial Purchaser, in each case, at no additional expense
to the Initial Purchaser. It is understood that the Initial Purchaser shall not
have any liability to the Manager or any of its subsidiaries in respect of any
information provided pursuant to this Section 3(g) and the Initial Purchaser
makes no representation or warranty as to the accuracy or completeness of the
information provided. The Issuer, the Manager and the Guarantors agree to use
commercially reasonable efforts to cause the Trustee to agree to substantially
the same exculpation provisions as those contained in the preceding sentence.
The Initial Purchaser understands that the Issuer and, for purposes of the
opinions to be delivered to the Initial Purchaser pursuant to Sections 7(d),
(e), (f), (g), (h), (i), (j), (k), (l) and (m) hereof, counsel to the Issuer and
counsel to the Initial Purchaser, will rely upon the accuracy and truth of the
foregoing representations, warranties and agreements, and the Initial Purchaser
hereby consents to such reliance.
4.    Delivery of the Class A-2 Notes and Payment Therefor. Delivery to the
Initial Purchaser of and payment for the Class A-2 Notes shall be made on the
Closing Date. The place of closing for the Class A-2 Notes and the Closing Date
may be varied by agreement between the Initial Purchaser and the Issuer.
The Class A-2 Notes will be delivered to the Initial Purchaser, or the Trustee
as custodian for The Depository Trust Company (“DTC”), against payment by or on
behalf of the Initial Purchaser of the purchase price therefor by wire transfer
in immediately available funds, by causing DTC to credit the Class A-2 Notes to
the account of the Initial Purchaser at DTC. The Class A-2 Notes will be
evidenced by one or more global securities in definitive form and will be
registered in the name of Cede & Co. as nominee of DTC.
5.    Agreements of the Issuer, the Guarantors, Parent and the Manager. The
Issuer, the Guarantors, Parent and the Manager jointly and severally, agree with
the Initial Purchaser as follows:
(a)    The Issuer, Parent, the Manager and the Guarantors shall promptly furnish
to the Initial Purchaser, without charge, as promptly as practicable after the
date of the Offering Memorandum within a period not to exceed five Business
Days, such number of copies of the Offering Memorandum as may then be amended or
supplemented as they may reasonably request, provided that such obligation may
be satisfied by delivery of the Offering Memorandum and any such supplements and
amendments by electronic means, including by e-mail delivery of a PDF file.
(b)    The Issuer, Parent, the Manager and the Guarantors shall provide to the
Initial Purchaser, without charge, during the period from the date of this
Agreement until the earlier of (i) 60 days


19





--------------------------------------------------------------------------------





from the date of this Agreement and (ii) such date as of which all of the Class
A-2 Notes shall have been sold by the Initial Purchaser (such period, the
“Offering Period”), as many copies of the Offering Memorandum and any
supplements and amendments thereto, as the Initial Purchaser may reasonably
request, provided that such obligation may be satisfied by delivery of the
Offering Memorandum in respect of printed copies in excess of one hundred (100)
requested copies, and any such supplements and amendments by electronic means,
including by e-mail delivery of a PDF file.
(c)    The Issuer, Parent, the Manager and the Guarantors shall prepare the
Offering Memorandum in a form approved by the Initial Purchaser and will not
make any amendment or supplement to the Pricing Disclosure Package or to the
Offering Memorandum of which the Initial Purchaser shall not previously have
been advised or to which the Initial Purchaser shall reasonably object in a
timely manner after being so advised.
(d)    The Issuer shall (i) advise the Initial Purchaser promptly of (x) any
order of the Commission preventing or suspending the use of the Preliminary
Offering Memorandum, the Pricing Disclosure Package or the Offering Memorandum
or (y) any suspension of the qualification of the Class A-2 Notes for offering
or sale in any jurisdiction and of the initiation or threatening of any
proceeding for any such purpose, and (ii) use commercially reasonable efforts to
prevent the issuance of any such order preventing or suspending the use of the
Preliminary Offering Memorandum, the Pricing Disclosure Package or the Offering
Memorandum or suspending any such qualification and, if any such suspension is
issued, to obtain the lifting thereof at the earliest possible time.
(e)    The Issuer, Parent, the Manager and the Guarantors consent to the use of
the Pricing Disclosure Package and the Offering Memorandum in accordance with
the securities or Blue Sky laws of the jurisdictions in which the Class A-2
Notes are offered by the Initial Purchaser and by all dealers to whom Class A-2
Notes may be sold, in connection with the offering and sale of the Class A-2
Notes.
(f)    If, at any time prior to the end of the Offering Period, any event occurs
or information becomes known that, in the judgment of Parent, the Manager, any
of the Guarantors or the Issuer or in the opinion of counsel for the Initial
Purchaser, should be set forth in the Pricing Disclosure Package or the Offering
Memorandum so that the Pricing Disclosure Package or the Offering Memorandum, as
then amended or supplemented, does not include any untrue statement of material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, or if it is necessary to supplement or amend the Pricing Disclosure
Package or the Offering Memorandum in order to comply with any law, the Issuer,
the Guarantors, Parent and the Manager will as promptly as practical prepare an
appropriate supplement or amendment thereto, and will expeditiously furnish to
the Initial Purchaser a reasonable number of copies thereof, provided that such
obligation may be satisfied by delivery thereof by electronic means, including
by e-mail delivery of a PDF file.
(g)    None of the Issuer, the Guarantors, Parent or the Manager will make any
offer to sell or solicitation of an offer to buy the Class A-2 Notes that would
constitute a Free Writing Offering Document without the prior consent of the
Initial Purchaser, which consent shall not be unreasonably withheld or delayed.
If at any time following issuance of a Free Writing Offering Document any event
occurred or occurs as a result of which such Free Writing Offering Document
conflicts with the information in the Preliminary Offering Memorandum, the
Pricing Disclosure Package or the Offering Memorandum or, when taken together
with the information in the Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Offering Memorandum, includes an untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstances then prevailing, not
misleading, as promptly as practicable after becoming aware thereof, the Issuer
will give


20





--------------------------------------------------------------------------------





notice thereof to the Initial Purchaser and, if requested by the Initial
Purchaser, the Issuer, the Guarantors and the Manager will prepare and furnish
without charge to the Initial Purchaser a Free Writing Offering Document or
other document which will correct such conflict, statement or omission.
(h)    Promptly from time to time, the Issuer, the Guarantors and the Manager
shall take such action as the Initial Purchaser may reasonably request to
qualify the Class A-2 Notes for offering and sale under the securities or Blue
Sky laws of such jurisdictions as the Initial Purchaser may reasonably request,
to comply with such laws so as to permit the continuance of sales and dealings
in such jurisdictions for as long as may be necessary to complete the
distribution of the Class A-2 Notes and to arrange for the determination of the
eligibility for investment of the Class A-2 Notes under the laws of such
jurisdictions as the Initial Purchaser may reasonably request; provided that in
connection therewith none of the Issuer, the Guarantors or the Manager shall be
required to (i) qualify as a foreign corporation or limited liability company in
any jurisdiction in which it would not otherwise be required to so qualify, (ii)
file a general consent to service of process in any such jurisdiction or (iii)
subject itself to taxation in any jurisdiction in which it would not otherwise
be subject.
(i)    For a period commencing from the date hereof until the earlier of (x)
such date as of which all of the Class A-2 Notes shall have been sold by the
Initial Purchaser and (y) 180 days after the date hereof, the Issuer, the
Guarantors, Parent and the Manager agree not to, directly or indirectly, (i)
offer for sale, sell, or otherwise dispose of (or enter into any transaction or
device that is designed to, or would be expected to, result in the disposition
by any person at any time in the future of) any debt securities of the Issuer,
the Guarantors, Parent or the Manager substantially similar to the Class A-2
Notes (“Similar Debt Securities”) or securities convertible into or exchangeable
for Similar Debt Securities, sell or grant options, rights or warrants with
respect to Similar Debt Securities or securities convertible into or
exchangeable for Similar Debt Securities, (ii) enter into any swap or other
derivatives transaction that transfers to another, in whole or in part, any of
the economic benefits or risks of ownership of Similar Debt Securities whether
any such transaction described in clause (i) or (ii) above is to be settled by
delivery of Similar Debt Securities or other securities, in cash or otherwise,
(iii) file or cause to be filed a registration statement, including any
amendments, with respect to the registration of Similar Debt Securities or
securities convertible, exercisable or exchangeable into Similar Debt Securities
or (iv) publicly announce an offering of any Similar Debt Securities or
securities convertible or exchangeable into Similar Debt Securities, in each
case without the prior written consent of the Initial Purchaser; provided, that
this Section 5(i) shall not apply to any loans made or letters of credit issued
from time to time pursuant to the Class A-1 Note Purchase Agreement, to be dated
on or about the Closing Date, by and among the Securitization Entities, the
Manager, certain conduit investors, certain financial institutions, certain
funding agents, and certain other parties.
(j)    So long as any of the Class A-2 Notes are outstanding and so long as such
information is required to be provided under the Indenture, the Issuer, the
Guarantors and the Manager will furnish to the Initial Purchaser, and upon
request, to holders of the Class A-2 Notes and prospective purchasers of the
Class A-2 Notes that agree to certain confidentiality obligations the
information required by Rule 144A(d)(4) under the Securities Act.
(k)    The Issuer will apply the net proceeds from the sale of the Class A-2
Notes to be sold by the Issuer hereunder substantially in accordance with the
description set forth in the Pricing Disclosure Package and the Offering
Memorandum under the caption “Use of Proceeds”.
(l)    The Issuer, Parent, the Manager, the Guarantors and their respective
affiliates will not take, directly or indirectly, any action designed to or that
has constituted or that reasonably could be


21





--------------------------------------------------------------------------------





expected to cause or result in the stabilization or manipulation of the price of
any security of the Issuer or the Guarantors in connection with the offering of
the Class A-2 Notes.
(m)    The Issuer, the Manager and the Guarantors will use their commercially
reasonable efforts to permit the Class A-2 Notes to be eligible for clearance
and settlement in the United States through DTC and in Europe through Euroclear
Bank, S.A./N.V., or Clearstream Banking, société anonyme.
(n)    The Issuer and each of the Guarantors (or the Manager acting on behalf of
the Issuer and each of the Guarantors) shall, after the Closing Date, complete
all filings and other similar actions that need not be completed on the Closing
Date but which may be required in connection with the creation and perfection or
maintenance of security interests in the Collateral as and to the extent
required by Sections 8.11 and 8.25 of the Indenture and Sections 3.7 and 5.3 of
the Guarantee and Collateral Agreement.
(o)    The Issuer, Parent, the Manager and the Guarantors will not, and will not
cause their respective affiliates to, engage in any directed selling efforts
within the meaning of Rule 902 under the Securities Act.
(p)    The Issuer, Parent, the Manager and the Guarantors will, and will cause
their respective affiliates to, comply with and implement the “offering
restrictions” required by Rule 902 under the Securities Act.
(q)    The Issuer, Parent, the Manager and the Guarantors agree not to sell,
offer for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in the Securities Act) that would be integrated with the
sale of the Class A-2 Notes in a manner that would require the registration
under the Securities Act of the sale to the Initial Purchaser or the initial
resale to Eligible Purchasers of the Class A-2 Notes. The Issuer, Parent, the
Manager and the Guarantors will take reasonable precautions designed to insure
that any offer or sale, direct or indirect, in the United States or to any U.S.
person (as defined in Rule 902 under the Securities Act), of any Class A-2 Notes
or any substantially similar security issued by the Issuer, the Guarantors,
Parent or the Manager within six (6) months subsequent to the date on which the
distribution of the Class A-2 Notes has been completed (as notified to the
Issuer by the Initial Purchaser) is made under restrictions and other
circumstances reasonably designed not to affect the status of the offer and sale
of the Class A-2 Notes in the United States and to U.S. Persons contemplated by
this Agreement as transactions exempt from the registration provisions of the
Securities Act, including any sales pursuant to Rule 144A or Regulations D or S
of the Securities Act.
(r)    The Issuer and the Guarantors agree to comply with all agreements set
forth in the representation letters of the Issuer and the Guarantors to DTC
relating to the approval of the Class A-2 Notes by DTC for “book entry”
transfer.
(s)    The Issuer, Parent, the Manager and the Guarantors will do and perform
all things reasonably required or necessary to be done and performed under this
Agreement by them prior to the Closing Date, and to satisfy all conditions
precedent to the Initial Purchaser’s obligations hereunder to purchase the Class
A-2 Notes.
(t)    During the Offering Period, Parent, the Manager, the Guarantors, and the
Issuer will not solicit any offer to buy from or offer to sell to any person any
Class A-2 Notes except through the Initial Purchaser. To the extent that the
Offering Period continues beyond the Closing Date, the Initial Purchaser will
provide the Issuer and the Manager written notice of the conclusion of the
Offering Period.


22





--------------------------------------------------------------------------------





(u)    The Issuer, Parent, the Manager, the Guarantors, any of their respective
affiliates or any of their respective representatives (other than the Initial
Purchaser, its affiliates and representatives, as to whom the Issuer, the
Guarantors, Parent and the Manager make no covenant) will not engage in any form
of General Solicitation in connection with the offer and sale of the Class A-2
Notes.
(v)    The Issuer, Parent, the Manager and the Guarantors will take such steps
as shall be necessary to ensure that none of the Issuer, the Guarantors, Parent
or the Manager becomes required to register as an “investment company” within
the meaning of Section 3(a)(1) under the Investment Company Act.
(w)    None of the Issuer, the Guarantors, Parent or the Manager will take any
action which would result in the loss by the Initial Purchaser of the ability to
rely on any stabilization safe harbor provided by the Financial Services
Authority under the FSMA. The Issuer, Parent the Manager and the Guarantors
hereby authorize the Initial Purchaser to make such public disclosure of
information relating to stabilization as is required by applicable law,
regulation and guidance.
(x)    To the extent that the rating to be provided with respect to the Class
A-2 Notes as set forth in the Pricing Disclosure Package by the Rating Agency is
conditional upon the furnishing of documents or the taking of any other actions
by the Issuer, the Guarantors, Parent, the Manager or any of their respective
affiliates, the Issuer, the Guarantors, Parent, the Manager and any of their
respective affiliates agree to furnish such documents and take any such other
action that is reasonably requested by the Rating Agency.
(y)    The Issuer, Parent, the Manager and the Guarantors consent to the use by
the Initial Purchaser of a Free Writing Offering Document that (i) contains only
(A) information describing the preliminary terms of the Class A-2 Notes or their
offering or (B) information that describes the final terms of the Class A-2
Notes or their offering and that is included in the Pricing Term Sheet or is
included in or is subsequently included in the Offering Memorandum or (ii) does
not contain any material information about the Issuer and the Guarantors or
their securities that was provided by or on behalf of the Issuer and the
Guarantors, it being understood and agreed that any such Free Writing Offering
Document referred to in clause (i) or (ii) shall not be a Free Writing Offering
Document for purposes of this Agreement.
(z)    The Issuer, Parent, the Manager and the Guarantors shall comply, and
shall cause all of their affiliates to comply, in all material respects with
Rule 17g-5 under the Exchange Act and the 17g-5 Representation.
(aa)    The Issuer, Parent, the Manager and the Guarantors shall take all
necessary and appropriate action to terminate, as of the Closing Date, the
Existing Credit Facility and to cause the release of all assets of Parent, the
Manager, any affiliate of either Parent or the Manager and any other person
subject to any lien related to the Existing Credit Facility from such lien
(including, without limitation, assets of the guarantors under the associated
guarantee and collateral agreement).
(bb)    Parent hereby makes and shall observe and cause Manager to observe all
representations, warranties and covenants mutatis mutandis on the same basis as
the Manager, as applicable, set forth in sections 2.7 (severally and not
jointly), 4.8, 5.1, 5.2, 5.4, 5.5 and 5.6 of the Management Agreement. The
provisions of the Management Agreement limiting the liability of the Manager
shall also apply to Parent mutatis mutandis.


23





--------------------------------------------------------------------------------





6.    Expenses. Whether or not the transactions contemplated by this Agreement
are consummated or this Agreement is terminated, the Issuer, the Guarantors
Parent, and the Manager, jointly and severally, agree to pay all reasonable
out-of-pocket costs and expenses incident to and in connection with: (a) the
preparation, printing, filing and distribution of the Preliminary Offering
Memorandum, the Pricing Disclosure Package and the Offering Memorandum
(including, without limitation, financial statements and exhibits) and all
amendments and supplements thereto (including the fees, disbursements and
expenses of the Issuer’s, Parent’s, the Manager’s, the Guarantors’ accountants,
other experts and counsel); (b) the preparation, printing (including, without
limitation, word processing and duplication costs) and delivery of this
Agreement, the Indenture, the Transaction Documents, all Blue Sky memoranda and
all other agreements, memoranda, correspondence and other documents printed and
delivered in connection therewith and with the Exempt Resales; (c) the issuance
and delivery by the Issuer of the Class A-2 Notes and by the Guarantors of the
Guarantees and any taxes payable in connection therewith; (d) the qualification
of the Class A-2 Notes for offer and sale under the securities or Blue Sky laws
of the several states and any foreign jurisdictions as the Initial Purchaser may
reasonably designate (including, without limitation, the reasonable fees and
disbursements of the Initial Purchaser’s counsel relating to such registration
or qualification); (e) the furnishing of such copies of the Preliminary Offering
Memorandum, the Pricing Disclosure Package and the Offering Memorandum, and all
amendments and supplements thereto, as may be reasonably requested for use in
connection with the Exempt Resales; (f) the preparation of certificates for the
Class A-2 Notes (including, without limitation, printing and engraving thereof);
(g) the fees and expenses of the accountants and other experts incurred in
connection with the delivery of the comfort letters and “agreed upon procedures”
letters to the Initial Purchaser pursuant to the terms of this Agreement; (h)
the reasonable fees, disbursements and expenses of one primary counsel to the
Initial Purchaser and of one local counsel to the Initial Purchaser engaged in
connection with the transaction, the fees of outside accountants, the costs of
any diligence service and the fees of any other third party service provider or
advisor retained by the Initial Purchaser with the prior approval of the Issuer
(not to be unreasonably withheld); (i) the custody of the Class A-2 Notes and
the approval of the Class A-2 Notes by DTC for “book-entry” transfer (including
reasonable fees and expenses of counsel for the Initial Purchaser); (j) the
rating of the Class A-2 Notes by the Rating Agency; (k) the obligations of the
Trustee, the Servicer, any agent of the Trustee or the Servicer and the counsel
for the Trustee or the Servicer in connection with the Indenture, the Class A-2
Notes, the Guarantees, the Transaction Documents or the Servicing Agreement; (l)
the performance by the Issuer, the Guarantors, Parent and the Manager of their
other obligations under this Agreement and under the Transaction Documents which
are not otherwise specifically provided for in this Section 6; (m) all
reasonable travel expenses (including expenses related to chartered aircraft to
the extent approved in advance and in writing by the Manager) of the Initial
Purchaser and the Issuer’s, Parent’s, the Manager’s and the Guarantors’ officers
and employees and any other reasonable expenses of the Initial Purchaser, the
Issuer, the Guarantors, Parent and the Manager in connection with attending or
hosting meetings with prospective purchasers of the Class A-2 Notes, and
expenses associated with any “road show” presentation to potential investors
(including any electronic “road show” presentations); (n) compliance with Rule
17g-5; and (o) all sales, use and other similar taxes (for the avoidance of
doubt, other than income taxes) related to the transactions contemplated by this
Agreement, the Indenture, the Class A-2 Notes, the Guarantees, the Servicing
Agreement or the Transaction Documents (to the extent the Issuer is notified of
the incurrence of such taxes within sixty (60) days after the date of the
underlying transaction giving rise to the tax). All amounts payable pursuant to
this Section 6 shall be paid promptly but in any event within thirty (30) days
following delivery of an invoice therefor by the Initial Purchaser to the
Issuer. All amounts payable hereunder shall be payable in U.S. Dollars unless
otherwise agreed, which amounts shall be set forth in an invoice within fifteen
(15) Business Days following the Closing Date. Notwithstanding the foregoing, it
is agreed that (i) the Initial Purchaser will obtain the prior approval of the
Manager before incurring any material out-of-pocket fees, costs or expenses of
outside service providers, including those of outside counsel, and (ii) the
amounts of any fees, disbursements and other charges and expenses of outside
counsel to the Initial Purchaser and its affiliates payable by the Manager


24





--------------------------------------------------------------------------------





under this Section 6 in respect of amounts through the Closing Date shall be
provided in summary format to the Manager by such counsel no later than two (2)
Business Days prior to the Closing Date for inclusion in the Closing Date
flow-of-funds. Notwithstanding the foregoing, the aggregate amount of all such
costs and expenses referenced above (other than the fees, disbursements and
other charges of the Initial Purchaser’s primary outside counsel) shall not
exceed $50,000 unless approved in writing by the Manager and the Initial
Purchaser shall not engage or hire any third party professional advisors unless
approved in writing by the Manager.
7.    Conditions to Initial Purchaser’s Obligations. The obligations of the
Initial Purchaser hereunder are subject (i) to the accuracy, when made and on
and as of the Closing Date, of the representations and warranties of the Issuer,
the Guarantors, Parent and the Manager contained herein, in all material
respects, (ii) to the accuracy of the statements of the Issuer, Parent, the
Manager, the Guarantors and each of their respective officers made in any
certificate delivered pursuant hereto, in all material respects, (iii) to the
performance by the Issuer, the Guarantors, Parent and the Manager of their
respective obligations hereunder in all material respects, and (iv) to each of
the following additional terms and conditions:
(a)    The Offering Memorandum (and any amendments or supplements thereto) shall
have been printed and copies distributed to the Initial Purchaser as promptly as
practicable on or following the date of this Agreement or at such other date and
time as to which the Initial Purchaser may agree.
(b)    The Initial Purchaser shall not have discovered and disclosed to the
Issuer on or prior to the Closing Date that the Pricing Disclosure Package or
the Offering Memorandum or any amendment or supplement to any of the foregoing,
contains an untrue statement of a fact which, in the opinion of King & Spalding
LLP, counsel to the Initial Purchaser, is material or omits to state a fact
which, in the opinion of such counsel, is material and is necessary in order to
make the statements therein, in the light of the circumstances then prevailing,
not misleading.
(c)    All corporate proceedings and other legal matters incident to the
authorization, form and validity of this Agreement, the Class A-2 Notes, the
Guarantees, the Indenture, the Transaction Documents, the Pricing Disclosure
Package and the Offering Memorandum, and all other legal matters relating to
this Agreement and the transactions contemplated hereby shall be reasonably
satisfactory in all material respects to counsel for the Initial Purchaser, and
the Issuer, the Guarantors, Parent and the Manager shall have furnished to such
counsel all documents and information that they may reasonably request to enable
them to pass upon such matters.
(d)    Richards, Layton & Finger, P.A., as Delaware counsel to the Issuer, the
Guarantors, Parent and the Manager, shall have furnished to the Initial
Purchaser written opinions that are customary for transactions of this type and
reasonably satisfactory in form and substance to counsel to the Initial
Purchaser, addressed to the Initial Purchaser and dated the Closing Date.
(e)    Paul, Weiss, Rifkind, Wharton & Garrison, LLP, as counsel to the Issuer,
the Guarantors, Parent and the Manager, shall have furnished to the Initial
Purchaser written opinions that are customary for transactions of this type,
including in respect of corporate, securities and investment company act
matters, security interest matters, “true contribution” and “non-consolidation”
matters and tax matters, and in each case reasonably satisfactory in form and
substance to counsel to the Initial Purchaser, addressed to the Initial
Purchaser and dated the Closing Date.
(f)    DLA Piper LLP (US), as franchise counsel to the Issuer, the Guarantors,
Parent and the Manager, shall have furnished to the Initial Purchaser written
opinions that are customary for transactions


25





--------------------------------------------------------------------------------





of this type and reasonably satisfactory in form and substance to counsel to the
Initial Purchaser, addressed to the Initial Purchaser and dated the Closing
Date.
(g)    Dentons US LLP, as counsel to the Trustee, shall have furnished to the
Initial Purchaser written opinions that are customary for transactions of this
type and reasonably satisfactory in form and substance to counsel to the Initial
Purchaser, addressed to the Initial Purchaser and dated the Closing Date.
(h)    The Initial Purchaser shall have received an opinion and negative
assurance letter of Andrascik & Tita LLC, counsel to the Servicer, dated the
Closing Date and addressed to the Initial Purchaser, in form and substance
reasonably satisfactory to the Initial Purchaser and its counsel.
(i)    The Initial Purchaser shall have received an opinion of in-house counsel
to the Back-Up Manager, dated as of the Closing Date and addressed to the
Initial Purchaser, in form and substance reasonably satisfactory to the Initial
Purchaser and its counsel.
(j)    The Initial Purchaser shall have been provided, addressed to the Initial
Purchaser, in addition to the other opinions and letters provided for in this
Section 7, with any other opinions that have been addressed to the Rating Agency
in connection with the transactions contemplated herein.
(k)    The Initial Purchaser shall have received from Paul, Weiss, Rifkind,
Wharton & Garrison LLP, counsel to the Issuer, the Guarantors and the Manager, a
negative assurance letter, dated the Closing Date, in form and substance
reasonably satisfactory to the Initial Purchaser and its counsel.
(l)    The Initial Purchaser shall have received from King & Spalding LLP,
counsel for the Initial Purchaser, such opinion or opinions or negative
assurance letters, dated as of the Closing Date, with respect to the issuance
and sale of the Class A-2 Notes, the Pricing Disclosure Package, the Offering
Memorandum and other related matters as the Initial Purchaser may reasonably
require, and the Issuer, the Guarantors and the Manager shall have furnished to
such counsel such documents and information as such counsel reasonably requests
for the purpose of enabling them to pass upon such matters.
(m)    The Initial Purchaser shall have received written opinions of in-house
counsel to the Manager in respect of certain corporate matters relating to
certain Non-Securitization Entities that are customary for transactions of this
type and reasonably satisfactory, in form and substance, to counsel to the
Initial Purchaser, addressed to the Initial Purchaser and dated the Closing Date
(n)    At the time of execution of this Agreement, the Initial Purchaser shall
have received from Ernst & Young LLP a “comfort letter”, in form and substance
reasonably satisfactory to the Initial Purchaser, and addressed to the Initial
Purchaser, and dated the date hereof (i) confirming that they are independent
registered public accountants with respect to Parent and its subsidiaries
(including, for the avoidance of doubt, the Manager) under Rule 101 of the
American Institute of Certified Public Accountants’ Code of Professional Conduct
and its interpretations and rulings, (ii) stating, as of the Applicable Time
(or, with respect to matters involving changes or developments since the
respective dates as of which specified financial information is given or
incorporated by reference in the Pricing Disclosure Package, as of a date not
more than three days prior to the date hereof), the conclusions and findings of
such firm with respect to the financial information and other matters covered
therein and (iii) covering such other matters as agreed to by the Initial
Purchaser and Ernst & Young LLP.


26





--------------------------------------------------------------------------------





(o)    With respect to the “comfort letter” of Ernst & Young LLP referred to in
the preceding paragraph and delivered to the Initial Purchaser concurrently with
the execution of this Agreement (the “initial letter”), Ernst & Young LLP shall
have furnished to the Initial Purchaser a “bring-down letter”, addressed to the
Initial Purchaser and dated the Closing Date (i) confirming that they are
independent registered public accountants with respect to Parent and its
subsidiaries (including, for the avoidance of doubt, the Manager) under Rule 101
of the American Institute of Certified Public Accountants’ Code of Professional
Conduct and its interpretations and rulings, (ii) stating, as of the Closing
Date (or, with respect to matters involving changes or developments since the
respective dates as of which specified financial information is given in each of
the Pricing Disclosure Package or the Offering Memorandum, as of a date not more
than three days prior to the Closing Date), the conclusions and findings of such
firm with respect to the financial information and other matters covered by the
initial letter, and (iii) confirming in all material respects the conclusions
and findings set forth in the initial letter.  
(p)    At the time of execution of this Agreement, the Initial Purchaser shall
have received from Deloitte & Touche LLP a letter (the “Initial AUP Letter”), in
form and substance reasonably satisfactory to the Initial Purchaser, addressed
to the Initial Purchaser and dated the date hereof, concerning certain
agreed-upon procedures performed in respect of the information presented or
incorporated by reference in the Pricing Disclosure Package and the Offering
Memorandum, including certain investor model runs contained in the Supplementary
Materials.
(q)    At the time of execution of this Agreement, the Initial Purchaser shall
have received from Deloitte & Touche LLP a letter, in form and substance
reasonably satisfactory to the Initial Purchaser, addressed to the Initial
Purchaser and dated the date hereof, concerning the results of its comparison of
specified attributes in a restaurant data file to corresponding documents made
available to it for its review.
(r)    At the time of execution of this Agreement, the Initial Purchaser shall
have received from Deloitte & Touche LLP a letter, in form and substance
reasonably satisfactory to the Initial Purchaser, addressed to the Initial
Purchaser and dated the date hereof, concerning the results of its review of
certain investor model runs contained in the Supplementary Materials.
(s)    With respect to the Initial AUP Letter referred to in the preceding
paragraph and delivered to the Initial Purchaser concurrently with the execution
of this Agreement, Deloitte & Touche LLP shall have furnished to the Initial
Purchaser a “bring-down letter”, addressed to the Initial Purchaser and dated
the Closing Date stating, as of the Closing Date (or, with respect to matters
involving changes or developments since the respective dates as of which
specified financial information is given in each of the Pricing Disclosure
Package or the Offering Memorandum, as of a date not more than three (3) days
prior to the Closing Date), (i) the conclusions and findings of such firm with
respect to the matters covered by the Initial AUP Letter, and (ii) confirming in
all material respects the conclusions and findings set forth in the Initial AUP
Letter.
(t)    Except as described in the Pricing Disclosure Package or the Offering
Memorandum, (i) none of the Issuer, the Guarantors, Parent and the Manager shall
have sustained, since the date of the latest audited or reviewed financial
statements included or incorporated by reference in the Pricing Disclosure
Package and the Offering Memorandum, any loss or interference with its business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor dispute or court or governmental action, order or
decree, and (ii) since such date, there shall not have been any change in the
limited liability company interests or Capital Stock, as applicable, or
long-term debt of the Issuer, the Guarantors, Parent, the Manager or any of
their respective subsidiaries or any change, or any development involving a
prospective change, in or affecting the condition (financial or otherwise),
results of operations, limited liability company


27





--------------------------------------------------------------------------------





interests, stockholders’ equity, properties, management, business or prospects
of the Issuer, the Guarantors, Parent, the Manager and their respective
subsidiaries, taken as a whole, the effect of which, in any such case described
in clause (i) or (ii), is, individually or in the aggregate, in the reasonable
judgment of the Initial Purchaser, so material and adverse as to make it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Class A-2 Notes being delivered on the Closing Date on the terms and in the
manner contemplated in the Pricing Disclosure Package and the Offering
Memorandum.
(u)    The Issuer, Parent, the Manager and the Guarantors, as applicable, shall
have furnished or caused to be furnished to the Initial Purchaser a certificate
of the Chief Financial Officer or other financial officer of the Issuer, the
Guarantors, Parent and the Manager, as applicable, or other officers reasonably
satisfactory to the Initial Purchaser, dated as of the Closing Date, as to such
matters as the Initial Purchaser may reasonably request, including, without
limitation, a statement that:
(i)    The representations, warranties and agreements of the Issuer, the
Guarantors, Parent and the Manager, as applicable, in Section 2 hereof and in
any other Transaction Document to which the Issuer, the Guarantors, Parent and
the Manager, as applicable, is a party are true and correct (A) if qualified as
to materiality, in all respects, and (B) if not so qualified, in all material
respects, on and as of the Closing Date (unless stated to relate solely to an
earlier date, in which case such representations and warranties shall be true
and correct (x) if qualified as to materiality, in all respects, and (y) if not
so qualified, in all material respects, as of such earlier date), and the
Issuer, each Guarantor, Parent and the Manager as applicable, has complied in
all material respects with all its agreements contained herein and in any other
Transaction Document to which it is a party and satisfied all the conditions on
its part to be performed or satisfied hereunder or thereunder at or prior to the
Closing Date;
(ii)    Subsequent to the date as of which information is given in the Pricing
Disclosure Package, there has not been any development in the general affairs,
business, properties, capitalization, condition (financial or otherwise) or
results of operation of any of the Issuer, the Guarantor, Parent or the Manager,
as applicable, that could, in the aggregate, reasonably be expected to result in
a Material Adverse Effect, except as set forth or contemplated in the Pricing
Disclosure Package or the Offering Memorandum; and
(iii)    They have carefully examined the Pricing Disclosure Package and the
Offering Memorandum, and certify that (A) the Pricing Disclosure Package, as of
the Applicable Time, and the Offering Memorandum, as of its date and as of the
Closing Date, did not and do not contain any untrue statement of a material fact
and did not and do not omit to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading and (B) since the date of the Pricing Disclosure Package
and the Offering Memorandum, no event has occurred which should have been set
forth in a supplement or amendment to the Pricing Disclosure Package and the
Offering Memorandum.
(v)    Subsequent to the earlier of the Applicable Time and the execution and
delivery of this Agreement (i) no downgrading shall have occurred in the rating
accorded Parent’s, the Manager’s, any Guarantor’s or the Issuer’s debt
securities by any “nationally recognized statistical rating organization,” as
that term is defined in Section 3(a)(62) of the Exchange Act and (ii) no such
organization shall have publicly announced that it has under surveillance or
review, with possible negative implications, its rating of any of Parent’s, the
Manager’s, any Guarantor’s or the Issuer’s debt securities.


28





--------------------------------------------------------------------------------





(w)    The Initial Purchaser shall have received a letter from KBRA stating that
the Class A-2 Notes have received a rating of not less than “BBB” (or the
structured finance equivalent).
(x)    The Class A-2 Notes shall be eligible for clearance and settlement
through DTC.
(y)    The Manager, the Securitization Entities and the Trustee shall have
executed and delivered the Management Agreement, and the Initial Purchaser shall
have received a copy thereof, duly executed by the Manager, the Issuer and the
Trustee.
(z)    The Issuer and the Trustee shall have executed and delivered the Base
Indenture, and the Initial Purchaser shall have received a copy thereof, duly
executed by the Issuer and the Trustee.
(aa)    The Series 2018-1 Supplement shall have been duly executed and delivered
by the Issuer and the Trustee, and the Class A-2 Notes shall have been duly
executed and delivered by the Issuer and duly authenticated by the Trustee.
(bb)    The Guarantee and Collateral Agreement shall have been duly executed and
delivered by the Guarantors and the Trustee.
(cc)    Each of the Transaction Documents shall have been duly executed and
delivered by the respective parties thereto.
(dd)    Subsequent to the execution and delivery of this Agreement there shall
not have occurred any of the following: (i) trading in securities generally on
the New York Stock Exchange, the NASDAQ or the NYSE Amex Equities or in the over
the counter market, or trading in any securities of the Issuer, the Guarantors,
Parent, the Manager or any of their respective affiliates on any exchange or in
the over-the-counter market, shall have been suspended or materially limited or
the settlement of such trading generally shall have been materially disrupted or
minimum prices shall have been established on any such exchange or such market
by the Commission, by such exchange or by any other regulatory body or
governmental authority having jurisdiction, (ii) a general moratorium on
commercial banking activities shall have been declared by federal or state
authorities, (iii) the United States shall have become engaged in hostilities,
there shall have been an escalation in hostilities involving the United States
or there shall have been a declaration of a national emergency or war by the
United States, or (iv) there shall have occurred such a material adverse change
in general economic, further political or financial conditions, including,
without limitation, as a result of terrorist activities after the date hereof
(or the effect of international conditions on the financial markets in the
United States shall be such), as to make it, in the judgment of the Initial
Purchaser, impracticable or inadvisable to proceed with the offering or delivery
of the Class A-2 Notes being delivered on the Closing Date on the terms and in
the manner contemplated in the Offering Memorandum or that, in the judgment of
the Initial Purchaser, could materially and adversely affect the financial
markets or the markets for the Class A-2 Notes and other debt securities.
(ee)    There shall exist at and as of the Closing Date no condition that would
constitute an “Event of Default” (or an event that with notice or the lapse of
time, or both, would constitute an “Event of Default”) under, and as defined in,
the Indenture or a material breach under any of the Transaction Documents as in
effect at the Closing Date (or an event that with notice or lapse of time, or
both, would constitute such a material breach). On the Closing Date, each of the
Transaction Documents shall be in full force and effect, shall conform in all
material respects to the description thereof contained in the Pricing Disclosure
Package and the Offering Memorandum and shall not have been modified.


29





--------------------------------------------------------------------------------





(ff)    The Manager, Parent, each Guarantor and the Issuer shall have furnished
to the Initial Purchaser a certificate, in form and substance reasonably
satisfactory to the Initial Purchaser and dated as of the Closing Date, of the
Chief Financial Officer or other financial officer of such entity that such
entity will be Solvent immediately after the consummation of the transactions
contemplated by this Agreement provided that in the case of each Securitization
Entity, the liabilities of the other Securitization Entities with respect to
debts, liabilities and obligations for which such Securitization Entity is
jointly and severally liable shall be taken into account.
(gg)    None of (i) the issuance and sale of the Class A-2 Notes and the
Guarantees pursuant to this Agreement, (ii) the transactions contemplated by the
Transaction Documents or (iii) the use of the Pricing Disclosure Package or the
Offering Memorandum shall be subject to an injunction (temporary or permanent)
and no restraining order or other injunctive order shall have been issued; and
there shall not have been any legal action, order, decree or other
administrative proceeding instituted or (to the knowledge of the Issuer, Parent
or the Manager) overtly threatened against the Issuer, the Guarantors or the
Initial Purchaser that would reasonably be expected to adversely impact the
issuance of the Class A-2 Notes or the Initial Purchaser’s activities in
connection therewith or any other transactions contemplated by the Transaction
Documents or the Pricing Disclosure Package.
(hh)    The Initial Purchaser shall have received evidence reasonably
satisfactory to the Initial Purchaser and its counsel, that on or before the
Closing Date, all existing liens (other than Permitted Liens) on the Collateral
shall have been released and all UCC-1 financing statements and assignments and
other instruments required to be filed on or prior to the Closing Date pursuant
to the Transaction Documents have been or are being filed.
(ii)    The Initial Purchaser shall have received evidence reasonably
satisfactory to the Initial Purchaser and its counsel that all conditions
precedent to the issuance of the Class A-2 Notes that are contained in the
Indenture have been satisfied.
(jj)    The representations and warranties of the Issuer, Parent, the Manager
and the Guarantors contained in the Transaction Documents to which it is a party
will be true and correct (i) if qualified as to materiality, in all respects,
and (ii) if not so qualified, in all material respects, as of the Closing Date
(unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct (x) if qualified as to
materiality, in all respects, and (y) if not so qualified, in all material
respects, as of such earlier date).
(kk)    The Existing Credit Facility shall have been duly terminated and all
assets of Parent, the Manager, any affiliate of either Parent or the Manager,
respectively, and/or any other person subject to any lien related to the
Existing Credit Facility (including, without limitation, assets of the
guarantors under the associated guarantee and collateral agreement) shall have
been released from such lien. The applicable parties under the Existing Credit
Facility shall have (i) executed the Payoff Letter and (ii) executed all
documents and prepared all filings necessary to evidence the release of all
liens granted in connection with the Existing Credit Facility.
(ll)    On or prior to the Closing Date, Parent, the Manager, the Guarantors and
the Issuer shall have furnished to the Initial Purchaser such further
certificates and documents as the Initial Purchaser may reasonably request.


30





--------------------------------------------------------------------------------





(mm)    As of the Closing Date, the Contribution Transactions shall have been
consummated in all material respects in accordance with the terms and conditions
set forth in the Pricing Disclosure Package, the Offering Memorandum and the
Contribution Agreements.
All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchaser.
8.    Indemnification and Contribution. (a) (i) The Issuer, Parent, the Manager
and the Guarantors hereby agree, jointly and severally, to indemnify and hold
harmless the Initial Purchaser, its affiliates, directors, officers and
employees and each person, if any, who controls the Initial Purchaser within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
from and against any loss, claim, damage or liability, joint or several, or any
action in respect thereof (including, but not limited to, any loss, claim,
damage, liability or action relating to purchases and sales of Class A-2 Notes),
to which that Initial Purchaser, affiliate, director, officer, employee or
controlling person may become subject, under the Securities Act or otherwise,
insofar as such loss, claim, damage, liability or action arises out of, or is
based upon, (i) any untrue statement or alleged untrue statement of a material
fact contained or incorporated by reference (A) in any Free Writing Offering
Document, the Preliminary Offering Memorandum, the Pricing Disclosure Package or
the Offering Memorandum or in any amendment or supplement thereto or (B) in any
Blue Sky application or other document prepared or executed by the Issuer,
Parent, the Manager or the Guarantors (or based upon any written information
furnished by the Issuer, Parent, the Manager or the Guarantors) specifically for
the purpose of qualifying any or all of the Class A-2 Notes under the securities
laws of any state or other jurisdiction (any such application, document or
information being hereinafter called a “Blue Sky Application”), (ii) the
omission or alleged omission to state in any Free Writing Offering Document, the
Preliminary Offering Memorandum, the Pricing Disclosure Package or the Offering
Memorandum, or in any amendment or supplement thereto, or in any Blue Sky
Application, any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading or (iii) without limitation of clauses (i) and (ii) of this sentence,
any act or failure to act or any alleged act or failure to act by the Initial
Purchaser in connection with, or relating in any manner to, the Class A-2 Notes
or the offering contemplated hereby, and that is included as part of or referred
to in any loss, claim, damage, liability or action arising out of or based upon
matters covered by clause (i) or (ii) above (provided that the Issuer, Parent,
the Manager and the Guarantors shall not be liable under this clause (iii) to
the extent that it is determined in a final judgment by a court of competent
jurisdiction that such loss, claim, damage, liability or action resulted
directly from any such acts or failures to act undertaken or omitted to be taken
by the Initial Purchaser through its gross negligence or willful misconduct),
and shall reimburse the Initial Purchaser and each such director, officer,
employee or controlling person promptly upon demand for any legal or other
expenses reasonably incurred by the Initial Purchaser, affiliate, director,
officer, employee or controlling person in connection with investigating or
defending or preparing to defend against any such loss, claim, damage, liability
or action as such expenses are incurred; provided, however, that the Issuer,
Parent, the Manager and the Guarantors shall not be liable in any such case to
the extent that any such loss, claim, damage, liability or action arises out of,
or is based upon, any untrue statement or alleged untrue statement or omission
or alleged omission made in the Preliminary Offering Memorandum, the Pricing
Disclosure Package or Offering Memorandum, or in any such amendment or
supplement thereto, or in any Blue Sky Application, in reliance upon and in
conformity with written information concerning the Initial Purchaser furnished
to the Issuer by or on behalf of the Initial Purchaser specifically for
inclusion therein, which information consists solely of the information
specified in Section 8(e).
(i)    The Issuer, Parent, the Manager and the Guarantors hereby agree, jointly
and severally, to indemnify and hold harmless the Initial Purchaser, its
affiliates, directors,


31





--------------------------------------------------------------------------------





managers, officers and employees and each person, if any, who controls the
Initial Purchaser, from and against any loss, claim, damage or liability, joint
or several, or any action in respect thereof (including, but not limited to, any
loss, claim, damage, liability or action relating to purchases and sales of
Class A-2 Notes), to which the Initial Purchaser, affiliate, director, officer,
employee or controlling person may become subject, insofar as such loss, claim,
damage, liability or action arises out of, or is based upon, any website
maintained in compliance with Rule 17g-5 under the Exchange Act by or on behalf
of the Issuer, Parent, the Manager and the Guarantors in connection with the
marketing of the offering of the Class A-2 Notes (provided that the Issuer,
Parent, the Manager and the Guarantors shall not be liable to the extent that it
is determined in a final judgment by a court of competent jurisdiction that such
loss, claim, damage, liability or action resulted directly from the gross
negligence or willful misconduct of the Initial Purchaser), and shall reimburse
the Initial Purchaser and each such director, officer, employee or controlling
person promptly upon demand for any documented legal or other expenses
reasonably incurred by the Initial Purchaser, affiliate, director, officer,
employee or controlling person in connection with investigating or defending or
preparing to defend against any such loss, claim, damage, liability or action as
such expenses are incurred.
The foregoing indemnity agreements in clauses (i) and (ii) above are in addition
to any liability that the Issuer, Parent, the Manager and the Guarantors may
otherwise have to the Initial Purchaser or to any affiliate, director, officer,
employee or controlling person of the Initial Purchaser.
(b)    The Initial Purchaser hereby agrees to indemnify and hold harmless the
Issuer, Parent, the Manager, the Guarantors, their affiliates, their respective
officers and employees, each of their respective directors or managers, and each
person, if any, who controls any of the Issuer, Parent, the Manager and the
Guarantors within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act, from and against any loss, claim, damage or liability,
joint or several, or any action in respect thereof, to which any of the Issuer,
Parent, the Manager, the Guarantors, their affiliates or any such director,
manager, officer, employee or controlling person may become subject, under the
Securities Act or otherwise, insofar as such loss, claim, damage, liability or
action arises out of, or is based upon, (i) any untrue statement or alleged
untrue statement of a material fact contained (A) in any Free Writing Offering
Document, Preliminary Offering Memorandum, the Pricing Disclosure Package or the
Offering Memorandum or in any amendment or supplement thereto or (B) in any Blue
Sky Application, or (ii) the omission or alleged omission to state in any Free
Writing Offering Document, Preliminary Offering Memorandum, the Pricing
Disclosure Package or the Offering Memorandum, or in any amendment or supplement
thereto, or in any Blue Sky Application any material fact necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, but in each case only to the extent that the untrue
statement or alleged untrue statement or omission or alleged omission was made
in reliance upon and in conformity with written information concerning the
Initial Purchaser furnished to the Issuer by or on behalf of the Initial
Purchaser specifically for inclusion therein, which information is limited to
the information set forth in Section 8(e). The foregoing indemnity agreement is
in addition to any liability that the Initial Purchaser may otherwise have to
any of the Issuer, Parent, the Manager, the Guarantors or any such director,
officer, employee or controlling person.
(c)    Promptly after receipt by an indemnified party under this Section 8 of
notice of any claim or the commencement of any action, the indemnified party
shall, if a claim in respect thereof is to be made against the indemnifying
party under this Section 8, notify the indemnifying party in writing of the
claim or the commencement of that action; provided, however, that the failure to
notify the indemnifying


32





--------------------------------------------------------------------------------





party shall not relieve it from any liability that it may have under this
Section 8 except to the extent it has been materially prejudiced by such failure
and; provided, further, that the failure to notify the indemnifying party shall
not relieve it from any liability that it may have to an indemnified party
otherwise than under this Section 8. If any such claim or action shall be
brought against an indemnified party, and it shall notify the indemnifying party
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it wishes, jointly with any other similarly notified
indemnifying party, to assume the defense thereof with counsel reasonably
satisfactory to the indemnified party (which may be counsel to the indemnifying
party). After notice from the indemnifying party to the indemnified party of its
election to assume the defense of such claim or action, the indemnifying party
shall not be liable to the indemnified party under this Section 8 for any legal
or other expenses subsequently incurred by the indemnified party in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, that the indemnified party or parties shall have the right to employ
its or their own counsel in any such case, but the fees and expenses of such
counsel shall be at the expense of such indemnified party or parties unless (i)
the employment of such counsel shall have been authorized in writing by one of
the indemnifying parties in connection with the defense of such action, (ii) the
indemnifying parties shall not have employed counsel reasonably satisfactory to
such indemnified party to have charge of the defense of such action within a
reasonable time after notice of commencement of the action, (iii) such
indemnified party or parties shall have reasonably concluded, based on advice of
counsel, that there may be legal defenses available to it or them which are
inconsistent with those available to the indemnifying parties, or (iv) the named
parties in any such proceeding (including any impleaded parties) include both
the indemnifying party and the indemnified party and representation of both
parties by the same counsel would present a conflict due to actual or potential
differing interests between them, and in any such event described in clauses (i)
– (iv), the fees and expenses of such separate counsel shall be paid by the
Issuer, Parent, the Manager and the Guarantors in accordance with Section 8(a)
above. No indemnifying party shall (x) without the prior written consent of the
indemnified parties (which consent shall not be unreasonably withheld), settle
or compromise or consent to the entry of any judgment with respect to any
pending or threatened claim, action, suit or proceeding in respect of which
indemnification or contribution may be sought hereunder (whether or not the
indemnified parties are actual or potential parties to such claim or action)
unless such settlement, compromise or consent includes an unconditional release
of each indemnified party from all liability arising out of such claim, action,
suit or proceeding and does not include a statement as to, or an admission of
fault, culpability or a failure to act by or on behalf of any indemnified party,
or (y) be liable for any settlement of any such action effected without its
written consent (which consent shall not be unreasonably withheld), but if
settled with the consent of the indemnifying party or if there be a final
judgment of the plaintiff in any such action, the indemnifying party agrees to
indemnify and hold harmless any indemnified party from and against any loss or
liability by reason of such settlement or judgment.
(d)    If the indemnification provided for in this Section 8 shall for any
reason be unavailable to or insufficient to hold harmless an indemnified party
under Section 8(a) or 8(b) in respect of any loss, claim, damage or liability,
or any action in respect thereof, referred to therein, then each indemnifying
party shall, in lieu of indemnifying such indemnified party, contribute to the
amount paid or payable by such indemnified party as a result of such loss,
claim, damage or liability, or action in respect thereof, (i) in such proportion
as shall be appropriate to reflect the relative benefits received by the Issuer,
Parent, the Manager and the Guarantors, on the one hand, and the Initial
Purchaser, on the other, from the offering of the Class A-2 Notes, or (ii) if
the allocation provided by clause (i) above is not permitted by applicable law,
in such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Issuer,
Parent, the Manager and the Guarantors, on the one hand, and the Initial
Purchaser, on the other, with respect to the statements or omissions that
resulted in such loss, claim, damage or liability, or action in respect thereof,
as well as any other relevant equitable considerations. The relative benefits
received by the Issuer, Parent, the Manager and the Guarantors, on the one hand,
and the Initial


33





--------------------------------------------------------------------------------





Purchaser, on the other, with respect to such offering shall be deemed to be in
the same proportion as the total net proceeds from the offering of the Class A-2
Notes purchased under this Agreement (before deducting expenses) received by the
Issuer, Parent, the Manager and the Guarantors, on the one hand, and the total
underwriting discounts and commissions received by the Initial Purchaser with
respect to the Class A-2 Notes purchased under this Agreement, on the other
hand, bear to the total gross proceeds from the offering of the Class A-2 Notes
under this Agreement as set forth on the cover page of the Offering Memorandum.
The relative fault shall be determined by reference to whether the untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact relates to information supplied by the Issuer, Parent, the
Manager and the Guarantors, or the Initial Purchaser, the intent of the parties
and their relative knowledge, access to information and opportunity to correct
or prevent such statement or omission. For purposes of the preceding two
sentences, the net proceeds deemed to be received by the Issuer shall be deemed
to be also for the benefit of Parent, the Manager and the Guarantors, and
information supplied by the Issuer shall also be deemed to have been supplied by
Parent, the Manager and the Guarantors. The Issuer, Parent, the Manager, the
Guarantors and the Initial Purchaser agree that it would not be just and
equitable if contribution pursuant to this Section 8(d) were determined by pro
rata allocation or by any other method of allocation which does not take into
account the equitable considerations referred to above in this Section 8(d). The
amount paid or payable by an indemnified party as a result of the loss, claim,
damage or liability, or action in respect thereof, referred to above in this
Section 8(d) shall be deemed to include, for purposes of this Section 8(d), any
documented legal or other expenses reasonably incurred by such indemnified party
in connection with investigating or defending any such action or claim.
Notwithstanding the provisions of this Section 8(d), the Initial Purchaser shall
not be required to contribute any amount in excess of the amount by which the
total underwriting discounts and commissions received by it exceeds the amount
of any damages that the Initial Purchaser has otherwise paid or become liable to
pay by reason of any untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. Any party
entitled to contribution will, promptly after receipt of notice of commencement
of any action, suit or proceeding against such party in respect of which a claim
for contribution may be made against another party or parties, notify each party
or parties from whom contribution may be sought, but the omission to so notify
such party or parties shall not relieve the party or parties from whom
contribution may be sought from any obligation it or they may have under this
Section 8(d) or otherwise. For the avoidance of doubt, the Issuer, Parent, the
Manager, the Guarantors and the Initial Purchaser agree that the obligations of
the Initial Purchaser under this clause (d) shall be several and not joint.
(e)    The Initial Purchaser confirms and the Issuer, Parent, the Manager and
the Guarantors acknowledge and agree that (i) the statements with respect to the
offering of the Class A-2 Notes by the Initial Purchaser set forth in the
paragraph relating to overallotment, stabilization and similar activities in the
sections entitled “Plan of Distribution” in the Pricing Disclosure Package and
“Plan of Distribution” in the Offering Memorandum and (ii) the name of the
Initial Purchaser set forth on the front cover page of the Preliminary Offering
Memorandum and the Offering Memorandum constitutes the only information
concerning the Initial Purchaser furnished in writing to the Issuer, Parent, the
Manager or the Guarantors by or on behalf of the Initial Purchaser specifically
for inclusion in the Preliminary Offering Memorandum, the Pricing Disclosure
Package and the Offering Memorandum or in any amendment or supplement thereto or
in any Blue Sky Application (the “Initial Purchaser Information”).
9.    Defaulting Initial Purchaser.
(a)    If, on the Closing Date, the Initial Purchaser defaults in its
obligations to purchase the Notes that it has agreed to purchase under this
Agreement, this Agreement shall terminate. Any termination


34





--------------------------------------------------------------------------------





of this Agreement pursuant to this Section 9 shall be without liability on the
part of Parent, the Issuer, the Guarantors or the Manager, except that the
provisions of Section 8 shall not terminate and shall remain in effect.
(b)    Nothing contained herein shall relieve a defaulting Initial Purchaser of
any liability it may have to Parent, the Issuer, the Guarantors and the Manager
for damages caused by its default.
10.    Termination. The obligations of the Initial Purchaser hereunder may be
terminated by the Initial Purchaser by notice given to and received by the
Issuer prior to delivery of and payment for the Class A-2 Notes if, prior to
that time, in the reasonable judgment of the Initial Purchaser, any of the
events described in Sections 7(t), (v) or (dd) shall have occurred and be
continuing or if the Initial Purchaser shall decline to purchase the Class A-2
Notes for any reason permitted under this Agreement.
11.    Non-Assignability. None of the Issuer, the Guarantors, Parent or the
Manager may assign its rights and obligations under this Agreement. The Initial
Purchaser may not assign its rights and obligations under this Agreement, except
that the Initial Purchaser shall have the right to substitute any one of its
affiliates as the purchaser of the Class A-2 Notes that it has agreed to
purchase hereunder (“Substituting Initial Purchaser”), by a written notice to
the Issuer, which notice shall be signed by both the Substituting Initial
Purchaser and such affiliate, shall contain such affiliate’s agreement to be
bound by this Agreement and shall contain a confirmation by such affiliate of
the accuracy with respect to it of the representations set forth in Section 3
hereof. Upon receipt of such notice, wherever the word “Initial Purchaser” is
used in this Agreement (other than in this Section 11), such word shall be
deemed to refer to such affiliate in lieu of the Substituting Initial Purchaser.
In the event that such affiliate is so substituted as a purchaser hereunder and
such affiliate thereafter transfers back to the Substituting Initial Purchaser
all of the Class A-2 Notes then held by such affiliate, upon receipt by the
Issuer of notice of such transfer, wherever the word “Initial Purchaser” is used
in this Agreement (other than this Section 11), such word shall no longer be
deemed to refer to such affiliate, but shall refer to the Substituting Initial
Purchaser, and the Substituting Initial Purchaser shall have all the rights of
an original holder of the Class A-2 Notes under this Agreement.
12.    Reimbursement of Initial Purchaser’s Expenses. If (a) the Issuer for any
reason fails to tender the Class A-2 Notes for delivery to the Initial
Purchaser, or (b) the Initial Purchaser shall decline to purchase the Class A-2
Notes for any reason permitted under this Agreement, the Issuer, the Guarantors,
Parent and the Manager shall reimburse the Initial Purchaser for all reasonable
and documented out-of-pocket expenses (including the fees and expenses of one
primary counsel for the Initial Purchaser and one local counsel to the Initial
Purchaser) incurred by the Initial Purchaser in connection with this Agreement
and the proposed purchase of the Class A-2 Notes, and upon demand the Issuer,
the Guarantors, Parent and the Manager shall pay the full amount thereof to the
Initial Purchaser. If this Agreement is terminated pursuant to Section 9 by
reason of the default of the Initial Purchaser, Parent, the Issuer, the
Guarantors and the Manager shall not be obligated to reimburse the defaulting
Initial Purchaser on account of those expenses.
13.    Notices, etc. All statements, requests, notices and agreements hereunder
shall be in writing, and:
(a)    if to the Initial Purchaser, shall be delivered or sent by hand delivery,
mail, overnight courier, electronic mail (of a pdf or similar file) or facsimile
transmission to Barclays Capital Inc., 745 Seventh Avenue, 5th Floor, New York,
New York 10019, Attention: Benjamin Fernandez, Managing Director, Securitized
Products Origination, with a copy to King & Spalding LLP, 1185 Avenue of the
Americas, New York, New York 10036, Attention: Michael L. Urschel, and with a
copy, in the case of any notice pursuant


35





--------------------------------------------------------------------------------





to Section 8(c), to the Director of Litigation, Office of the General Counsel,
Barclays Capital Inc., 745 Seventh Avenue, New York, New York 10019; and
(b)    if to any of the Issuer, the Guarantors, Parent or the Manager, shall be
delivered or sent by mail, electronic mail (of a PDF or similar file) or
overnight courier to c/o Wingstop Inc., 5501 LBJ Freeway, 5th Floor, Dallas, TX
75240, Attention: Darryl R. Marsch, with a copy to Paul, Weiss, Rifkind, Wharton
& Garrison LLP, 1285 Avenue of the Americas, New York, New York 10019,
Attention: Jordan E. Yarett, Email: jyarett@paulweiss.com.
14.    Persons Entitled to Benefit of Agreement. This Agreement shall inure to
the benefit of and be binding upon the Initial Purchaser, the Issuer, the
Guarantors, Parent, the Manager and their respective successors. This Agreement
and the terms and provisions hereof are for the sole benefit of only those
Persons, provided that the representations, warranties, indemnities and
agreements of the Issuer, the Guarantors, Parent and the Manager contained in
this Agreement shall also be deemed to be for the benefit of directors, officers
and employees of the Initial Purchaser and each Person or Persons, if any,
controlling the Initial Purchaser within the meaning of Section 15 of the
Securities Act, and provided further that the representations, warranties,
indemnities and agreements of the Initial Purchaser contained in this Agreement
shall also be deemed to be for the benefit of directors, officers and employees
of any the Issuer, the Guarantors, Parent and the Manager and each Person or
Persons, if any, controlling any of the Issuer, the Guarantors, Parent and the
Manager within the meaning of Section 15 of the Securities Act. Nothing in this
Agreement is intended or shall be construed to give any person, other than the
Persons referred to in this Section 14, any legal or equitable right, remedy or
claim under or in respect of this Agreement or any provision contained herein.
15.    Survival. The respective indemnities (including, without limitation,
those in Section 8), rights of contribution, representations and warranties of
the Issuer, the Guarantors, Parent or the Manager and the Initial Purchaser
contained in this Agreement or made by or on behalf of them, respectively,
pursuant to this Agreement, shall survive the delivery of and payment for the
Class A-2 Notes and shall remain in full force and effect, regardless of any
termination of this Agreement or any investigation made by or on behalf of any
of them or any person controlling any of them. The provisions of Sections 5(h),
5(j), 5(o), 5(q), 5(u), 11 and 12 hereof shall also survive the termination or
cancellation of this Agreement.
16.    Definition of the Terms “Business Day”, “Affiliate”, and “Subsidiary”.
For purposes of this Agreement, (a) “business day” means any day on which the
New York Stock Exchange, Inc. is open for trading, and (b) “affiliate” and
“subsidiary” have the meanings set forth in Rule 405 under the Securities Act.
17.    Governing Law. This Agreement and all disputes, claims, controversies,
disagreements, actions and proceedings arising out of or relating to this
Agreement, including the scope or validity of this provision, will be governed
by and construed in accordance with the internal laws of the State of New York
and the obligations, rights and remedies of the parties under this Agreement
shall be determined in accordance with such laws.
18.    Submission to Jurisdiction; Venue. Each of the parties hereto hereby
irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement or any of the transactions contemplated hereby, or
for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York,


36





--------------------------------------------------------------------------------





and the courts of the United States for the Southern District of New York, in
each case sitting in the Borough of Manhattan, and appellate courts from any
thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to any party hereto at its
address set forth in Section 13 hereof or at such other address of which such
party shall have been notified pursuant thereto; and
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and waives, to the maximum extent not prohibited by law,
any right it may have to claim or recover in any legal action or proceeding
referred to in this Section 18 any special, exemplary, punitive or consequential
damages.
EACH OF THE ISSUER, PARENT, THE MANAGER AND THE GUARANTORS AND THE INITIAL
PURCHASER AGREES THAT ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED
UPON THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY MAY BE INSTITUTED IN
ANY STATE OR U.S. FEDERAL COURT IN THE CITY OF NEW YORK AND COUNTY OF NEW YORK,
AND WAIVES ANY OBJECTION THAT SUCH PARTY MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY SUCH PROCEEDING, AND IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS IN ANY SUIT, ACTION OR PROCEEDING.
19.    Waiver of Jury Trial. EACH OF THE ISSUER, PARENT, THE MANAGER AND THE
GUARANTORS AND THE INITIAL PURCHASER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
20.    No Fiduciary Duty. The Issuer, Parent, the Manager and the Guarantors
acknowledge and agree that in connection with this offering, or any other
services the Initial Purchaser may be deemed to be providing hereunder,
notwithstanding any preexisting relationship, advisory or otherwise, between the
parties or any oral representations or assurances previously or subsequently
made by the Initial Purchaser: (a) no fiduciary relationship by and among the
Issuer, Parent, the Manager, the Guarantors and any other person, on the one
hand, and the Initial Purchaser, on the other, exists; (b) the Initial Purchaser
is not acting as advisor, expert or otherwise, to the Issuer, the Guarantors,
Parent or the Manager, including, without limitation, with respect to the
determination of the purchase price of the Class A-2 Notes, and such
relationship between the Issuer, the Guarantors, Parent and the Manager, on the
one hand, and Initial Purchaser, on the other, is entirely and solely
commercial, based on arms-length negotiations; (c) any duties and obligations
that the Initial Purchaser may have to the Issuer, the Guarantors, Parent and
the Manager shall be limited to those duties and obligations specifically stated
herein; (d) the Initial Purchaser and its affiliates may have interests that
differ from those of the Issuer, the Guarantors, Parent and the Manager; and (e)
the Issuer, the Guarantors, Parent and the Manager have consulted their own
legal and financial advisors to the extent they deemed appropriate. The Issuer,
Parent, the Manager and the Guarantors hereby waive any claims that the Issuer,


37





--------------------------------------------------------------------------------





the Guarantors, Parent and the Manager may have against the Initial Purchaser
with respect to any breach of fiduciary duty in connection with the Class A-2
Notes.
21.    Counterparts. This Agreement may be executed in one or more counterparts
(including by facsimile and other means of electronic communication) and, if
executed in more than one counterpart, the executed counterparts shall each be
deemed to be an original but all such counterparts shall together constitute one
and the same instrument.
22.    Headings. The headings herein are inserted for convenience of reference
only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.
23.    Severability. In case any provision of this Agreement shall be deemed
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.
24.    Prior Agreements. The parties hereto agree that this Agreement supersedes
all prior agreements, arrangements and understandings between the parties,
including as documented in any engagement letter (except as specifically set
forth therein), in connection with the securitization transaction described in
the Offering Memorandum.
[Signature pages follow]






38





--------------------------------------------------------------------------------






If the foregoing correctly sets forth the agreement among the parties hereto,
please indicate your acceptance in the space provided for that purpose below.
Very truly yours,


WINGSTOP FUNDING LLC, as the Issuer
 
 
By:
/s/ Michael Skipworth
 
Name: Michael Skipworth
 
Title: Treasurer



WINGSTOP GUARANTOR LLC, as a Guarantor
 
 
By:
/s/ Michael Skipworth
 
Name: Michael Skipworth
 
Title: Treasurer

WINGSTOP FRANCHISING LLC, as a Guarantor
 
 
By:
/s/ Michael Skipworth
 
Name: Michael Skipworth
 
Title: Treasurer

WINGSTOP RESTAURANTS, INC., as the Manager
 
 
By:
/s/ Michael Skipworth
 
Name: Michael Skipworth
 
Title: President



WINGSTOP INC., as Parent
 
 
By:
/s/ Michael Skipworth
 
Name: Michael Skipworth
 
Title: Chief Financial Officer

    


Signature Page to Series 2018-1 Class A-2 Note Purchase Agreement

--------------------------------------------------------------------------------







Accepted:
BARCLAYS CAPITAL INC.,
as the Initial Purchaser
 
 
By:
/s/ Benjamin Fernandez
 
Name: Benjamin Fernandez
 
Title: Managing Director



Signature Page to Series 2018-1 Class A-2 Note Purchase Agreement

--------------------------------------------------------------------------------






SCHEDULE I
PURCHASERS OF NOTES


Series 2018-1 Class A-2 Notes
Principal Amount of Notes
 
 
Barclays Capital Inc.


$320,000,000.00



                









--------------------------------------------------------------------------------






SCHEDULE II


PRICING TERM SHEET


WINGSTOP FUNDING LLC


Pricing Supplement dated November 6, 2018 to the
Preliminary Offering Memorandum dated October 29, 2018


$320,000,000 SERIES 2018-1 4.970% FIXED RATE SENIOR SECURED NOTES, CLASS A-2


Class:
A-2

Amount:
$320,000,000

Price to Investors:
100%

Note Rate:
4.970%

Yield:
5.000%

Rating (KBRA):
BBB

Trade Date:
November 6, 2018

Settlement Date:
November 14, 2018 (T+5)

Initial Purchaser:
Barclays Capital Inc.

Weighted Average Life:
4.95 years

Month of Anticipated Repayment Date:
December 2023

Month of Legal Final Maturity Date:
December 2048

First Quarterly Payment Date:
March 5, 2019

Rule 144A CUSIP/ISIN Numbers:
974153 AA6 / US974153AA66

Reg. S CUSIP/ISIN Numbers:
U97015 AA6 / USU97015AA67



The information presented in the Preliminary Offering Memorandum (including
financial information) is deemed to have changed to the extent affected by the
changes described herein.




    


This Pricing Supplement (this “Pricing Supplement”) is qualified by its entirety
by reference to the Preliminary Offering Memorandum, dated October 29, 2018, of
Wingstop Funding LLC (the “Preliminary Offering Memorandum”). The information in
this Pricing Supplement supersedes the information in the Preliminary Offering
Memorandum to the extent inconsistent with the information in the Preliminary
Offering Memorandum. Capitalized terms used herein without definition have the
meanings set forth in the Preliminary Offering Memorandum.


THE OFFERED NOTES ARE SOLELY THE OBLIGATIONS OF THE ISSUER (GUARANTEED BY THE
GUARANTORS). THE OFFERED NOTES DO NOT REPRESENT OBLIGATIONS OF THE MANAGER OR
ANY OF ITS AFFILIATES (OTHER THAN THE ISSUER AND THE GUARANTORS) OR ANY OF ITS
OR THEIR OFFICERS, MANAGERS, DIRECTORS, SHAREHOLDERS, MEMBERS, PARTNERS,
EMPLOYEES, REPRESENTATIVES OR AGENTS. THE OFFERED NOTES ARE NOT INSURED OR
GUARANTEED BY ANY GOVERNMENTAL AGENCY. THE OFFERED NOTES REPRESENT NONRECOURSE
OBLIGATIONS OF THE ISSUER (GUARANTEED BY THE GUARANTORS) AND ARE PAYABLE SOLELY
FROM THE





--------------------------------------------------------------------------------





COLLATERAL, AND PROSPECTIVE INVESTORS SHOULD MAKE AN INVESTMENT DECISION BASED
UPON AN ANALYSIS OF THE SUFFICIENCY OF THE COLLATERAL.


THE ISSUANCE AND SALE OF THE OFFERED NOTES HAVE NOT BEEN AND WILL NOT BE
REGISTERED UNDER THE 1933 ACT OR ANY STATE SECURITIES LAWS, AND NO SERIES 2018-1
CLASS A-2 NOTEHOLDER WILL HAVE THE RIGHT TO REQUIRE SUCH REGISTRATION. THE
OFFERED NOTES MAY NOT BE OFFERED OR SOLD IN THE UNITED STATES OR TO U.S. PERSONS
(AS DEFINED IN RULE 902 UNDER THE 1933 ACT) UNLESS THE OFFERED NOTES ARE
REGISTERED UNDER THE 1933 ACT OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS
IS AVAILABLE. THE OFFERED NOTES ARE BEING SOLD ONLY TO (I) PERSONS WHO ARE NOT
COMPETITORS AND WHO ARE “QUALIFIED INSTITUTIONAL BUYERS” UNDER RULE 144A, (II)
PERSONS WHO ARE NOT COMPETITORS AND WHO ARE NOT “U.S. PERSONS” IN OFFSHORE
TRANSACTIONS IN RELIANCE ON REGULATION S OR (III) THE ISSUER OR AN AFFILIATE OF
THE ISSUER. BECAUSE THE OFFERED NOTES ARE NOT REGISTERED, THEY ARE SUBJECT TO
CERTAIN RESTRICTIONS ON RESALE DESCRIBED UNDER “TRANSFER RESTRICTIONS” IN THE
PRELIMINARY OFFERING MEMORANDUM.







--------------------------------------------------------------------------------





SCHEDULE III


SUPPLEMENTARY MATERIALS




A.
Model runs and the inputs and outputs thereto and thereof provided to
prospective investors with respect to the Preliminary Offering Memorandum (the
final runs, the “Investor Model Runs”), which Investor Model Runs have been
subject to the procedures set forth in the Initial AUP Letter, based on the
files titled:

1.
Wingstop 2018-1 Breakeven Case (thru Post ARD Int) AUV_Report (Upsize)

2.
Wingstop 2018-1 Breakeven Case (thru Post ARD Int) Stores_Report (Upsize)

3.
Wingstop 2018-1 Breakeven Case (thru Principal) AUV_Report (Upsize)

4.
Wingstop 2018-1 Breakeven Case (thru Principal) Stores_Report (Upsize)

5.
Wingstop 2018-1 Generic Growth Case_Report (Upsize)

6.
Wingstop 2018-1 Zero Growth Case_Report (Upsize)

7.
Wingstop 2018-1 Breakeven Case (thru Post ARD Int) AUV_Report

8.
Wingstop 2018-1 Breakeven Case (thru Post ARD Int) Stores_Report

9.
Wingstop 2018-1 Breakeven Case (thru Principal) AUV_Report

10.
Wingstop 2018-1 Breakeven Case (thru Principal) Stores_Report

11.
Wingstop 2018-1 Generic Growth Case_Report

12.
Wingstop 2018-1 Zero Growth Case_Report

13.
Wingstop 2018-1 Investor A Scenario Summary

14.
Wingstop 2018-1 Investor B Model Run

15.
Wingstop 2018-1 Investor C Model Run

16.
Wingstop 2018-1 Investor D Model Run

17.
Wingstop 2018-1 Investor E Model Run

18.
Wingstop 2018-1 Investor F Model Run

19.
Wingstop 2018-1 Investor G Model Run

20.
Wingstop 2018-1 Investor H Model Run

21.
Wingstop 2018-1 Investor I Model Run

22.
Wingstop 2018-1 Investor J Model Run

23.
Wingstop 2018-1 Investor K Scenario Summary

24.
Wingstop 2018-1 Investor L Model Run

25.
Wingstop 2018-1 Investor M Model Run

26.
Wingstop 2018-1 Investor N Model Run

27.
Wingstop 2018-1 Investor O Model Run

28.
Wingstop 2018-1 Investor P Model Run

29.
Wingstop 2018-1 Investor Q Model Run

30.
Wingstop 2018-1 Investor R Model Run

31.
Wingstop 2018-1 Investor S Model Run

32.
Wingstop 2018-1 Investor T Model Run

33.
Wingstop 2018-1 Investor U Model Run

34.
Wingstop 2018-1 Investor V Model Run

35.
Wingstop 2018-1 Investor W Model Run

36.
Wingstop 2018-1 Investor X Model Run

37.
Wingstop 2018-1 Investor Y Scenario Summary

38.
Wingstop 2018-1 - Life (YoY) Sales Decline Prin BE_Report

39.
Wingstop 2018-1 Sweep Vs Trap_Report

B.
The following supplementary information:






--------------------------------------------------------------------------------





1.
WING Investor Presentation (10.30.18)

2.
Investor Presentation Upsize Supplement

3.
WING Investor Presentation_v(10.09.18)

C.
Other files:

1.
Xwing1801.cdi

2.
Xwing1801_2.cdi






